 



Exhibit 10(x)
AMENDED AND RESTATED
EXCLUSIVE AGENCY AND
MARKETING AGREEMENT
by and between
MONSANTO COMPANY
and
THE SCOTTS COMPANY
SEPTEMBER 30, 1998

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE 1- DEFINITIONS AND RULES OF
CONSTRUCTION     2  
 
  Section 1.1.   Definitions     2  
 
  Section 1.2.   Rules of Construction and Interpretation     10   ARTICLE 2 -
EXCLUSIVE AGENCY AND DISTRIBUTORSHIP     10  
 
  Section 2.1.   Appointment of the Exclusive Agent     10  
 
  Section 2.2.   The Agent’s Obligations and Standards     11  
 
  Section 2.3   Appointment of Sub-Agents and Sub-Distributors     15  
 
  Section 2.4   Limitations on Agent     15   ARTICLE 3 - ACCOUNTING AND CASH
FLOW FOR THE ROUNDUP L&G BUSINESS     16  
 
  Section 3.1.   Bookkeeping and Financial Reporting     16  
 
  Section 3.2.   Ordering, Invoicing and Cash Flow Cycle     17  
 
  Section 3.3.   Expenses and Allocation Rules     18  
 
  Section 3.4.   Resolution of Disputes Arising under Article 3     19  
 
  Section 3.5.   Fixed Contribution to Expenses     20  
 
  Section 3.6.   Commission     21  
 
  Section 3.7.   Marketing Fee     23  
 
  Section 3.8.   Additional Commission     23   ARTICLE 4 - ROUNDUP L&G BUSINESS
MANAGEMENT STRUCTURE     25  
 
  Section 4.1.   Underlying principles for the Roundup L&G Business Management
Structure     25  
 
  Section 4.2.   Steering Committee     26  
 
  Section 4.3.   Business Units     27  

i



--------------------------------------------------------------------------------



 



                              Page  
 
  Section 4.4.   Global Support Team     28   ARTICLE 5 - DUTIES AND OBLIGATIONS
OF MONSANTO     29  
 
  Section 5.1.   Monsanto’s Obligations and Rights     29  
 
  Section 5.2.   Warranties     30   ARTICLE 6 - REPORTS AND ADDITIONAL
OBLIGATIONS OF THE PARTIES     30  
 
  Section 6.1.   Cooperation     30  
 
  Section 6.2.   Use of EDI     30  
 
  Section 6.3.   The Agent’s Systems and Reporting Obligation     30  
 
  Section 6.4.   Employee Incentives     31  
 
  Section 6.5.   Insurance     31  
 
  Section 6.6.   Liens     31  
 
  Section 6.7.   Promoting Safe Use-Practices     32  
 
  Section 6.8.   Monsanto Inspection Rights     32  
 
  Section 6.9.   Recalls     32  
 
  Section 6.10.   New Roundup Products     32  
 
  Section 6.11.   Confidentiality     33  
 
  Section 6.12.   Noncompetition     33  
 
  Section 6.13.   Industrial Property     35  
 
  Section 6.14.   Conflicts of Interest     36  
 
  Section 6.15.   Records Retention     37   ARTICLE 7 - CENTRAL AGREEMENTS    
37  
 
  Section 7.1.   Acknowledgment of Central Agreements     37  
 
  Section 7.2.   Notice of Termination     37  
 
  Section 7.3.   Conflict     37  

ii



--------------------------------------------------------------------------------



 



                              Page  
 
  Section 7.4.   Action by Parties and Assignment of Rights     37   ARTICLE 8 -
REPRESENTATIONS, WARRANTIES, AND COVENANTS     38  
 
  Section 8.1.   The Agent’s Representations and Warranties     38  
 
  Section 8.2.   Monsanto’s Representations and Warranties     39   ARTICLE 9 -
INDEMNIFICATION     39  
 
  Section 9.1.   Indemnification and Claims Procedure     39   ARTICLE 10 -
TERMS, TERMINATION, AND FORCE MAJEURE     41  
 
  Section 10.1.   Terms     41  
 
  Section 10.2.   EU Initial Term and Renewal     41  
 
  Section 10.3.   Procedure to Renew     41  
 
  Section 10.4.   Termination by Monsanto     41  
 
  Section 10.5.   Termination by the Agent     48  
 
  Section 10.6.   Roundup Sale     49  
 
  Section 10.7.   Effect of Termination     49  
 
  Section 10.8.   Force Majeure     50  
 
  Section 10.9.   Special Termination Provisions     50   ARTICLE 11 -
MISCELLANEOUS     52  
 
  Section 11.1.   Relationship of the Parties     52  
 
  Section 11.2.   Interpretation in accordance with GAAP     52  
 
  Section 11.3.   Currency     52  
 
  Section 11.4.   Monsanto Obligations     53  
 
  Section 11.5.   Expenses     53  
 
  Section 11.6.   Entire Agreement     53  
 
  Section 11.7.   Modification and Waiver     53  

iii



--------------------------------------------------------------------------------



 



                              Page  
 
  Section 11.8.   Assignment     53  
 
  Section 11.9.   Notices     54  
 
  Section 11.10.   Severability     55  
 
  Section 11.11.   Equal Opportunity     55  
 
  Section 11.12.   Governing Law     55  
 
  Section 11.13.   Public Announcements     56  
 
  Section 11.14.   Counterparts     56  

iv



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS
Exhibit A:       Central Agreements
Exhibit B:       Termination Notice Regarding Central Agreements
Exhibit C:       Letter Agreement Regarding Plastid Transformation Technology
and Associated Genes
Exhibit D:       Permitted Products
LIST OF SCHEDULES

         
 
  Schedule 1.1(a):   Included Markets
 
  Schedule 1.1(b):   Roundup Products
 
  Schedule 2.2(a)(ii):   Transition Services (to be provided)
 
  Schedule 2.2(a):   Annual Business Plan Format
 
  Schedule 3.1:   Services Outside North America (to be provided)
 
  Schedule 3.2(d):   Cash Flow Chart
 
  Schedule 3.3(c):   Income Statement Definitions and Allocation Methods
 
  Schedule 3.8:   Current Sales of 2.5 Gallon SKU into the Lawn & Garden
Channels
 
  Schedule 4.1(a):   Management Structure
 
  Schedule 4.2(a):   Steering Committee
 
  Schedule 4.3(b):   Assigned Employees
 
  Schedule 4.4(a):   Global Support Team

v



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
EXCLUSIVE AGENCY AND
MARKETING AGREEMENT
     THIS AMENDED AND RESTATED EXCLUSIVE AGENCY AND MARKETING AGREEMENT by and
between Monsanto Company, a Delaware corporation (“Monsanto”), and The Scotts
Company, an Ohio corporation (the “Agent”), shall be deemed effective as of
September 30, 1998, and amended and restated as of November 11, 1998, and shall
supersede in its entirety the previous such agreement between the parties
hereto, dated as of September 30, 1998. Monsanto and the Agent are some times
referred to herein as the “parties.”
WITNESSETH:
     WHEREAS, Monsanto is engaged in the research, development, and
commercialization of certain agricultural products;
     WHEREAS, Monsanto has developed and sells Roundup Products (as defined
below) and is the exclusive owner of all rights, patents, licenses, and
trademarks associated therewith, and possesses the knowledge, know-how,
technical information, and expertise regarding the process and manufacture of
Roundup Products;
     WHEREAS, the Agent has certain expertise in the promotion, distribution,
marketing, and sale of home and garden products;
     WHEREAS, except to the extent that Central (as defined below) remains a
nonexclusive agent and distributor of Roundup Products prior to the termination
of the Central Agreements (as defined below), Monsanto does not currently
possess, nor desire to establish, a distribution system for Roundup Products;
     WHEREAS, the Agent’s distribution system is well-suited for the promotion,
distribution, marketing, and sale of Roundup Products;
     WHEREAS, Monsanto desires that the Agent serve as Monsanto’s exclusive
agent for the marketing and distribution of Roundup Products, and the Agent
desires to so serve, all on the terms set forth in this Agreement; and
     NOW, THEREFORE, in consideration of the foregoing, the terms and provisions
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE 1 — DEFINITIONS AND RULES OF CONSTRUCTION
     Section 1.1. Definitions. As used herein, the following terms shall have
the meanings ascribed to them below:
     “Acquiror” shall have the meaning as set forth in the definition of a
“Change of Significant Ownership.”
     “Affiliate” of a person or entity shall mean: (i) any other person or
entity directly, or indirectly through one or more intermediaries, controlling,
controlled by, or under common control with such person or entity, (ii) any
officer, director, partner, member, or direct or indirect beneficial owner of
any 10% or greater of the equity or voting interests of such person or entity,
or (iii) any other person or entity for which a person or entity described in
clause (ii) acts in such capacity.
     “Agent” means The Scotts Company, an Ohio corporation.
     “Ag Market” means professionals who purchase and use Roundup Ag Products
for Ag, professional and industrial uses.
     “Annual Business Plan” shall have the meaning set forth in Section 2.2(a)
hereof.
     “Approved Expense” shall have the meaning set forth in Section 3.3(a)
hereof.
     “Allocated” means allocated pursuant to the Allocation Rules set forth in
Schedule 3.3(c) hereof.
     “Assigned Employees” shall have the meaning set forth in Section 4.3(b)
hereof.
     “ Budget” shall have the meaning set forth in Section 3.3(a) hereof.
     “Business Unit” shall have the meaning set forth in Section 4.3(a).
     “Central” means Central Garden & Pet Company, a Delaware corporation.
     “Central Agreements” means collectively, that certain Master Agreement by
and between The Solaris Group (“Solaris”), a strategic business unit of
Monsanto, and Central, dated as of July 21, 1995; that certain Exclusive Agency
and Distributor Agreement by and between Solaris and Central, dated as of
July 21, 1995; that Compensation Agreement by and between Solaris and Central,
dated as of July 21, 1995; that Implementation and Transition Agreement by and
between Solaris and Central, dated as of July 21, 1995.
     “Change of Control” means, with respect to a Person, (i) the acquisition
after the date hereof by any individual (or group of individuals acting in
concert), corporation, company,

2



--------------------------------------------------------------------------------



 



association, joint venture or other entity, of beneficial ownership of 50% or
more of the voting securities of such Person; or (ii) the consummation by such
Person of a reorganization, merger or consolidation, or exchange of shares or
sale or other disposition of all or substantially all of the assets of such
Person, if immediately after giving effect to such transaction the individuals
or entities who beneficially own voting securities immediately prior to such
transaction beneficially own in the aggregate less than 50% of such voting
securities immediately following such transaction excluding the merger or
similar transaction currently contemplated between Monsanto and American Home
Products; or (iii) the consummation by such Person of the sale or other
disposition of all or substantially all of the assets of such Person other than
to an Affiliate of such Person; or (iv) the consummation by such Person of a
plan of complete liquidation or dissolution of such Person.
     “Change of Significant Ownership” means, with respect to a Person, (i) the
acquisition (by purchase, reorganization, merger, consolidation, exchange of
shares, or otherwise), by any individual (or group of individuals acting in
concert), corporation, company, association, joint venture, or other entity
(collectively, the “Acquiror”), but excluding any member of the Hagedorn family
or their respectively controlled entities, of beneficial ownership of 25% or
more of the voting securities of such Person; and (ii) such Acquiror
(A) currently engages (directly or through its Affiliates) in the manufacture,
sale, marketing, or distribution of any product containing Glyphosate or any
similar active ingredient, or (B) currently sells, markets, or distributes
(directly or through its Affiliates) any product(s) in the Lawn and Garden
Channels for Lawn and Garden Use, which such product(s), in Monsanto’s
reasonable commercial opinion, compete in a material manner with Roundup
Products, or (C) may, in Monsanto’s reasonable commercial opinion, materially
detract from, or diminish, the Agent’s ability to fulfill its duties and
obligations with regard to the Roundup Business, or (D) competes in any material
respect with Monsanto in Monsanto’s “Ag” (including seed) or biotech businesses.
     “Commission” shall have the meaning set forth in Section 3.6(a) hereof.
     “Commission Statement” means, for any given Program Year, the statement
prepared by the Agent on behalf of Monsanto pursuant to Section 3.6(c) detailing
Program EBIT and the amount of the Commission for such Program Year.
     “Conflict” shall have the meaning set forth in Section 7.1 hereof.
     “Conflicting Provision” shall have the meaning set forth in Section 7.3
hereof.
     “Contribution Payment” shall have the meaning set forth in Section 3.5(a)
hereof.
     “Cost of Goods Sold” means, for any given Program Year, the aggregate cost,
as determined in accordance with GAAP applied on a consistent basis, of Roundup
Products sold for such Program Year; provided, however, in computing this
amount, the cost of Glyphosate, which is a component of this Cost of Goods Sold,
shall equal the amount set forth in the Transfer Price, for such Program Year.

3



--------------------------------------------------------------------------------



 



     “Customers” means, with respect to the Included Markets, any Lawn and
Garden Channel purchaser of Roundup Products for resale to the Lawn and Garden
Market.
     “EDI” means electronic data interchange.
     “Effective Date” means September 30, 1998.
     “Egregious Injury” means the occurrence of an event (caused directly or
indirectly by an act or omission of the Agent, its officers, directors, or
Affiliates), that in Monsanto’s reasonable commercial opinion, has a material
adverse effect on the Roundup L&G Business, the Roundup brand or the
agricultural Roundup market; provided, however, no such event shall be deemed to
be an Egregious Injury if such event (or the act or omission resulting in such
event) resulted from the exercise by Monsanto’s Ag president of his or her right
of veto, or was caused primarily by an act or omission of Monsanto or its
Affiliates, and such result or causal link, as the case may be, shall be
demonstrated by the Agent.
     “EU Countries” means each country belonging (by treaty or otherwise) to the
world organization commonly known as the European Union.
     “EU Term” shall have the meaning set forth in Section 10.1 hereof.
     “Event of Default” shall have the meaning set forth in Section 10.4(b)
hereof.
     “Excluded Markets” means each country not expressly set forth in the
Included Markets.
     “Expense(s)” shall mean any expense or cost, direct or Allocated, incurred
by either party in connection with the Roundup L&G Business, including
(i) general, marketing, administrative and technical costs or expenses which
shall include (a) 50% of the Allocated cost of the salary and bonus of the
members of the Global Support Team, (b) 100% of the Allocated cost of the salary
and bonus of the Assigned Employees and (c) the Allocated portion of the salary
and bonus of the employees of Agent’s Business Units to the extent such
employees are working on matters related to the Roundup L&G Business,
(ii) service costs directly related to the Roundup L&G Business, including any
expenses due under the Central Agreement, and (iii) any capital expenses
approved by the Steering Committee.
     “FIFRA” means the Federal Insecticide, Fungicide and Rodenticide Act, 7
U.S.C.A. §135, et seq., as amended.
     “Formulation Agreement” means that certain Formulation Agreement by and
between Monsanto and the Agent for the manufacture and packaging by the Agent of
Roundup Products solely for North America to be entered by the parties upon
closing of the sale of the Non-Roundup Assets.

4



--------------------------------------------------------------------------------



 



     “GAAP” means generally accepted accounting principles as applied as of the
Effective Date, as referred to in paragraphs 10 and 11 of the American Institute
of Certified Public Accountants Statement on Auditing Standards No. 69.
     “Global Support Team” shall have the meaning set forth in Section 4.4(a)
hereof.
     “Glyphosate” means N-phosphonomethylglycine in any form, including, but not
limited to its acids, esters, and salts.
     “Import Price” means an amount within $0.75 of the weighted average import
statistics price on approved Glyphosate, expressed in U.S. Dollars per kg of
Glyphosate acid equivalent 100%; provided, however, if such statistic is not
available for a particular country within the Included Markets, then the amount
shall be within $0.75 of the weighted average price on approved Glyphosate for
Argentina, plus such additional amounts which Monsanto reasonably determines to
equal all additional costs which it would otherwise incur to import Glyphosate
to such country (including, without limitation, import duties, shipping, and
broker fees).
     “Included Markets” means each country listed on Schedule 1.1(a); provided,
however, Schedule 1.1(a) may be amended from time to time in the reasonable
discretion of the Steering Committee, upon either the Agent, Monsanto, or the
Global Support Team proposing to the Steering Committee such terms and
conditions of amendment, including a proposed (i) term (i.e., duration of
amendment), (ii) adjustment to the calculation for the Commission, and
(iii) adjustment to the Commission Thresholds, provided, however, the proposal
for inclusion of a new country demonstrates, in the reasonable opinion of the
Steering Committee (x) the existence of, or the potential for, a distinct and
profitable Lawn & Garden market, (y) the value added by the Agent in terms of
sales and distribution network and synergies, and (z) the lack of adverse impact
on Monsanto’s existing agricultural Roundup market.
     “Income Taxes” means federal, state, local, or foreign taxes imposed on net
income or profits; provided, however, such term shall not include any “sales or
use” taxes or “ad valorem” taxes (as such terms are customarily used) imposed on
or resulting from the sale of Roundup Products.
     “Industrial Property” shall have the meaning set forth in Section 6.14
hereof.
     “Insolvency” of the Agent means that the Agent is generally not paying its
debts as they become due, or admits in writing its inability to pay its debts
generally, or makes a general assignment for the benefit of creditors or
institutes any proceeding or voluntary case seeking to adjudicate it a bankrupt
or insolvent or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief or protection of
debtors, or seeks the entry of any order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property; or the Agent takes any action to authorize any
of the actions described above in this definition, or any proceeding is
instituted against the Agent

5



--------------------------------------------------------------------------------



 



seeking to adjudicate it a bankrupt or insolvent or seeking liquidation, winding
up, reorganization, arrangement, adjustment, protection, relief or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief or protection of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property, and, as to
any such proceeding, if being contested by the Agent in good faith, such
proceedings remain undismissed or unstayed for a period of sixty (60) days.
     “Lawn and Garden Channels” include: (i) retail outlets primarily serving
the Lawn and Garden Market; (ii) independent nurseries and hardware co-ops;
(iii) home centers (like Home Depot or Lowes); (iv) mass merchants (like
Wal-Mart or K-Mart); (v) membership/warehouse clubs serving the Lawn and Garden
Market; and (vi) other current or future channels of trade generally accepted
and practiced as Lawn and Garden channels in the industry as may be determined
from time to time by the Steering Committee.
     “Lawn and Garden Employee” shall have the meaning set forth in
Section 6.13(e).
     “Lawn and Garden Market” means non-professionals who purchase and use
Roundup Products for Lawn and Garden Uses.
     “Lawn and Garden Use” means (a) Residential Use as defined in 40 C.F.R.
152.3(u), and (b) any use for which a pesticide can be registered for use under
FIFRA or other statutes, rules and regulations throughout the Included Markets
in connection with vegetation control in, on or around homes, residential lawns,
and residential gardens.
     “Laws” shall mean, with respect to any country, such country’s statutes,
regulations, rules, ordinances, or all other applicable laws.
     “MM” means after each number million in U.S. Dollars.
     “Marketing Fee” shall have the meaning as set forth in Section 3.7 hereof.
     “MAT Expenses” means the expenses related to the Roundup L&G Business
specified as such in Schedule 3.3(c).
     “Material Breach” shall mean:
          (a) as to the Agent, a breach of this Agreement, which, as initially
determined by Monsanto, with the written agreement of the Agent, or as
determined by the Arbitrators pursuant to Section 10.4(g) of this Agreement:
(i) is material; (ii) has not been cured within ninety (90) days after written
notice thereof has been provided to Agent in accordance with Section 11.9
hereof; and (iii) is not remediable either by the payment of damages by Agent to
Monsanto or by a decree of specific performance issued against Agent.

6



--------------------------------------------------------------------------------



 



          (b) as to Monsanto, a breach of this Agreement, which, as initially
determined by Agent, with the written agreement of Monsanto, or as determined by
the Arbitrators pursuant to Section 10.4(g) of this Agreement: (i) is material;
(ii) has not been cured within ninety (90) days after written notice thereof has
been provided to Monsanto in accordance with Section 11.9 hereof; and (iii) is
not remediable either by the payment of damages by Monsanto to Agent or by a
decree of specific performance issued against Monsanto.
     “Material Fraud” shall mean:
          (a) as to Agent, one or more fraudulent acts or omissions committed by
Agent or its officers or employees, which, as initially determined by Monsanto,
with the written agreement of the Agent, or as determined by the Arbitrators
pursuant to Section 10.4(g) of this Agreement: (i) is material; (ii) was engaged
in with the intent to deceive Monsanto; and (iii) either a) has not been cured
within ninety (90) days after written notice thereof has been provided to Agent
in accordance with Section 11.9 hereof, or b) cannot be cured in the
commercially reasonable opinion of Monsanto, and, if applicable, the
Arbitrators.
          (b) as to Monsanto, one or more fraudulent acts or omissions committed
by Monsanto or its officers or employees, which, as initially determined by
Agent, with the written agreement of Monsanto, or as determined by the
Arbitrators pursuant to Section 10.4(g) of this Agreement: (i) is material;
(ii) was engaged in with the intent to deceive Agent; and (iii) either a) has
not been cured within ninety (90) days after written notice thereof has been
provided to Monsanto in accordance with Section 11.9 hereof, or b) cannot be
cured in the commercially reasonable opinion of Agent, and, if applicable, the
Arbitrators.
     “Material Willful Misconduct” shall mean:
          (a) as to Agent, one or more acts or omissions committed by Agent or
its officers or employees, which, as initially determined by Monsanto, with the
written agreement of the Agent, or as determined by the Arbitrators pursuant to
Section 10.4(g) of this Agreement: (i) is material; (ii) constitutes willful
misconduct; and (iii) either a) has not been cured within ninety (90) days after
written notice thereof has been provided to Agent in accordance with
Section 11.9 hereof, or b) cannot be cured in the commercially reasonable
opinion of Monsanto, and, if applicable, the Arbitrators.
          (b) as to Monsanto, one or more acts or omissions committed by
Monsanto or its officers or employees, which, as initially determined by Agent,
with the written agreement of Monsanto, or as determined by the Arbitrators
pursuant to Section 10.4(g) of this Agreement: (i) is material; (ii) constitutes
willful misconduct; and (iii) either a) has not been cured within ninety
(90) days after written notice thereof has been provided to Monsanto in
accordance with Section 11.9 hereof, or b) cannot be cured in the commercially
reasonable opinion of Agent, and, if applicable, the Arbitrators.

7



--------------------------------------------------------------------------------



 



     “Monsanto” means Monsanto Company, a Delaware corporation.
     “Netbacks” means the expenses related to the Roundup L&G Business specified
as such in Schedule 3.3(c).
     “Net Commission” shall have the meaning set forth in Section 3.5(b) hereof.
     “New Product” shall have the meaning set forth in Section 6.11 hereof.
     “Non-Roundup Assets” means the Lawn and Garden business of the Solaris
division of Monsanto, comprised of all products other than the Roundup Products
being sold separately to the Agent by Monsanto.
     “North America” means the United States of America, Canada and Puerto Rico.
     “Person” means an individual, partnership, limited liability company, joint
venture, association, corporation, trust, or any other legal entity.
     “Prime Rate” means, on any given date, the prime rate as published in the
Wall Street Journal, for such date or, if not published therein, in another
publication having national distribution.
     “Product Offer” shall have the meaning set forth in Section 6.11 hereof.
     “Program EBIT” means, for any given Program Year, the amount of Program
Sales Revenues for such Program year, less the amount of Program Expenses for
such Program Year, provided, however, for purposes of determining the Agent’s
Commission, (i) the amount of the Program EBIT for the 1999 Program Year (as
otherwise determined herein) shall be increased by an amount equal to $15MM,
(ii) the portion of the aggregate amount representing product returns, inventory
not salable in the ordinary course of business, bad debts on trade accounts
receivable or any other charge-offs of trade or other receivables which in total
exceeds $4MM for the Program Year 1999 shall not be part of the Program Expenses
for such Program Year, and (iii) any and all expenses with respect to any
Program Year prior to 1999 shall be excluded from Program Expenses for the 2000
Program Year and thereafter, except to the extent any such item is fully
reserved as of the Effective Date.
     “Program Expenses” means, for any given Program Year, applied on a
consistent basis and in accordance with GAAP and the terms of this Agreement,
the sum (without duplication) of (i) the aggregate Approved Expenses for such
Program Year and (ii) the Cost of Goods Sold for such Program Year.
     “Program Sales Revenue” means, for any given Program Year, applied on a
consistent basis and in accordance with GAAP, all revenues received or accrued
by any party hereto from

8



--------------------------------------------------------------------------------



 



the sale of Roundup Products, less reasonable amounts for returns and credits,
consistent with past practice.
     “Program Year” means the period of time beginning on October 1st of a
specific calendar year and ending on September 30th of the immediately following
calendar year, or such shorter period if a particular Program Year starts or
ends in the middle of such Program Year. For example, the first Program Year
during the term of this Agreement shall be the 1999 Program Year (i.e.,
commencing October 1, 1998 and ending September 30, 1999).
     “Quarter” means any consecutive three-month period of a calendar year.
     “Roundup L&G Business” means the marketing, sale, and distribution of
Roundup Products through Lawn and Garden Channels to the Lawn and Garden Market
for Lawn and Garden Uses.
     “Roundup Bank Accounts” shall have the meaning set forth in section 3.2(d)
hereof.
     “Roundup P&L” shall have the meaning set forth in Section 3.2(a) hereof.
     “Roundup Products” means (i) for each of the specific countries part of the
Included Markets the products registered for sale solely for Lawn and Garden
Uses under a primary or alternate brand now containing the Roundup or Ortho
Kleeraway trademarks as listed on Schedule 1.1(d) attached hereto in the
specific container sizes and formulations described thereon, it being understood
that any change of container size or formulation in any given country part of
the Included Markets shall require the approval of the Steering Committee, and
(ii) such products as may be added from time to time by mutual agreement of the
parties in accordance with the terms of this Agreement.
     “Roundup Records” shall have the meaning as set forth in Section 6.4
hereof.
     “Roundup Sale” means (i) any sale, transfer, assignment or other
disposition of all or substantially all of the assets or capital stock of the
Roundup L&G Business or (ii) the license of all or substantially all of the
Industrial Property.
     “Sell-Through Business” means, with respect to any region, unit volume
sales determined by Program Year point-of-sale unit movement at those Customers
for which measurable data on a consistent basis is reasonably available and
which (i) are among the top 20 Customers in such region for each of the Program
Years in question and (ii) provide measurable data on a consistent basis for
each of the Program Years in question. Such point-of-sale information shall be
based on census data gathered from such top 20 Customers and transmitted via
electronic data interchange (EDI) on a weekly reported basis.
     “Significant Deviation” shall have the meaning set forth in Section 4.3(c)
hereof.

9



--------------------------------------------------------------------------------



 



     “Steering Committee” shall have the meaning set forth in Section 4.1
hereof.
     “Transfer Price” equals, for any given Program Year, expressed in kg of
Glyphosate acid on a 100% acid equivalent basis, the following amounts:
          Program Years 1999-2001: Transfer Price equals $6.65; and
          Program Year 2002 and each subsequent Program Year: Transfer Price
equals the Import Price.
     “USEPA” means the United States Environmental Protection Agency.
     Section 1.2. Rules of Construction and Interpretation.
          (a) Section References. When a reference is made in this Agreement to
an Article, Section, Paragraph, Exhibit or Schedule such reference shall be to
an Article, Section or Paragraph of, or an Exhibit or Schedule to, this
Agreement unless otherwise indicated. Unless otherwise indicated, the words
“herein,” “hereof,” “hereunder” and other words of similar import refer to this
Agreement as a whole, and not to any particular Article, Section, Paragraph or
clause in this Agreement.
          (b) Construction. Unless the context of this Agreement clearly
requires otherwise: (i) references to the plural include the singular and vice
versa, (ii) “including” is not limiting and (iii) “or” has the inclusive meaning
represented by the phrase “and/or.”
          (c) Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
          (d) No Interpretation against Author. For purposes of contract
interpretation the parties to this Agreement agree they are joint authors and
draftspersons of this Agreement.
          (e) Conflicts with related Documents. The parties contemplate that
various forms, including forms for submitting purchase orders, acceptance of
orders, shipping and transportation, will be used in carrying out this
Agreement. In the event of conflict between any such forms or other documents of
like import and this Agreement, the provisions of this Agreement shall be
controlling.
ARTICLE 2 — EXCLUSIVE AGENCY AND DISTRIBUTORSHIP
     Section 2.1. Appointment of the Exclusive Agent. Subject to the terms and
conditions hereof, Monsanto hereby appoints and agrees to use the Agent, and the
Agent hereby agrees to serve, as Monsanto’s exclusive agent in the Lawn and
Garden Market, commencing on the Effective Date, to provide certain services in
connection with Monsanto’s marketing, sales, and distribution of Roundup
Products to Customers within the Included Markets. Except as

10



--------------------------------------------------------------------------------



 



otherwise provided in this Agreement, commencing on the Effective Date, Monsanto
shall exclusively use the Agent for the performance of all of the services
contemplated by this Agreement.
     Section 2.2. The Agent’s Obligations and Standards.
          (a) Services to be Performed by the Agent.

  (i)   It is the anticipation of the parties that for the duration of the term
of the Central Agreements, Central and its subagents and subdistributors will
continue to perform its duties and obligations under the Central Agreements, and
Monsanto’s payments to Central for services provided by Central, subagents and
subdistributors with respect to the 1999 Program Year only, under the Central
Agreements as amended or renegotiated, it being the intention of the parties to
amend or terminate the Central Agreements prior to the end of the 1999 Program
Year, shall be included in the Expenses payable under this Agreement.     (ii)  
It is the understanding of the parties that the Agent currently is not able to
perform all or part of the services described hereunder and that Monsanto shall
perform such services, or have such services performed, during a certain
transition period which may vary according to region and service being
contemplated. Accordingly the parties agree to negotiate in good faith and
agree, within ninety (90) days from the date of this Agreement, on the terms and
conditions pursuant to which Monsanto shall continue to perform or have
performed on its behalf, all or part of the services referred to hereunder,
provided (x) Monsanto shall provide such services on a basis necessary to
service the Customer’s needs and in accordance with the Budget prescribed in the
1999 Program Year Annual Business Plan, and (y) Monsanto shall be solely
responsible for any MAT Expenses in excess of the amount provided therefor in
such Budget incurred with respect to any such transition services wherever
performed. Upon agreement of the parties, such terms and conditions shall be
attached as Schedule 2.2(a)(ii) and shall be deemed to form a part of this
Agreement ab initio. Such Schedule 2.2(a)(ii) shall contain but not be limited
to, the allocation rules applicable in any such region, the prior written notice
to be given by the Agent to Monsanto prior to taking over the performance of any
given service, the amount of severance cost, if any, which shall be shared by
the Agent in case of termination of such Monsanto employee(s) in charge of
performing the service being terminated, the obligations of each party with
regard to data information, order processing and invoicing, and the Agent’s
right of audit.

11



--------------------------------------------------------------------------------



 



          Notwithstanding the foregoing, and excluding any duties or obligations
which Central continues to perform for the duration of the Central Agreements or
Monsanto during the above-mentioned transition period, the Agent shall perform
some or all of the following duties and obligations within the parameters and to
the extent required to implement the Annual Business Plan approved by the
Steering Committee:
               (1) Sales. Pursuant to the Annual Business Plan, the Agent shall
perform selling, sales management, and other services related to the sale of
Roundup Products.
               (2) Merchandising and In-Facility Services. The Agent shall
perform in-store merchandising, store set-up, and other services related to the
in-store promotion of Roundup Products.
               (3) Warehousing and Inventory.
                    (i) Warehousing. The Agent shall arrange for warehouse
services for all Roundup Products until such time as the products are delivered
to proper carriers. The Agent agrees to comply with all applicable environmental
rules and regulations in owning or operating any warehouse.
                    (ii) Inventory. The Agent shall be responsible for:

  •   coordinating and staffing annual physical inventory for all Roundup
Products (including raw materials, packaging- when the Agent shall formulate
under the Formulation Agreement- and finished goods). Physical inventories shall
be conducted by September 30 of every calendar year and Monsanto shall have the
right to request physical counts on specific product at any time upon reasonable
request (which shall be at Monsanto’s cost if there are more than two such
counts in any Program Year) and to observe or conduct physical counts with
Monsanto’s representatives;     •   reconciling the physical inventory to
perpetual records;     •   physically moving the Roundup Products out of the
warehouse by following a First In, First Out (“FIFO”) policy; and     •  
arranging for warehousing of adequate inventory levels of Roundup Products in
sufficient quantities to satisfy the criteria set forth in the Annual Business
Plan.

12



--------------------------------------------------------------------------------



 



               (4) Order and General Administration. The Agent shall have the
authority and shall so perform all order taking, order processing, invoicing,
collection, reconciliation, general administration, and other related services
necessary for the marketing, sales, and distribution of Roundup Products, all of
which shall be subject to the Annual Business Plan and the terms of this
Agreement. Pursuant to the terms of this Agreement, the Agent shall be
responsible for the following obligations:
                    (i) The Agent shall offer to the Customers Roundup Products
at such price and under such terms as set forth in the Annual Business Plan or
as otherwise established by the Steering Committee.
                    (ii) The Agent shall accept orders for the sale of Roundup
Products; provided, however, the Agent shall accept all such orders subject to
the availability of Roundup Products on the requested delivery dates.
                    (iii) The Agent shall administer all claims and adjustments
for Roundup Products which are damaged during shipment or warehousing.
                    (iv) Subject to Section 5.1, the Agent shall (i) maintain or
contract for adequate facilities and technologies to manage consumer information
and complaint calls or written correspondence and (ii) be responsible for all
reports relating thereto, including (without limitation) reports to any
regulatory or governmental authority pursuant to any applicable Law.
               (5) Returns of Roundup Products. The Agent shall manage requests
by Customers that Roundup Products, previously sold or shipped, should be
returned for credit, either because such Roundup Products are defective or for
some other reason. The Agent shall receive any such returned Roundup Products
into its warehouses and prepare the appropriate credit memos, subject to the
joint approval of the Business Unit and the Global Support Team for any return
exceeding $500,000.
               (6) Information on Roundup Products and Consumer Inquiries. The
Agent shall provide Customers or potential customers with detailed information
concerning the characteristics, uses and availability of Roundup Products as
shall be supplied by the Global Support Team. The Agent shall be responsible for
maintaining a consumer response center relating to Roundup Products; provided
that, unless the Business Unit and the Global Support Team otherwise agree, any
human and animal-related health calls shall be automatically or via operator
forwarded, with respect (i) to human emergency calls to the Cardinal Glennon
Poison Control Center and (ii) to animal emergency calls to the National Animal
Poison Control Center.
               (7) Promotion of Roundup Products. Continuously throughout the
term of this Agreement, the Agent shall promote the sale of Roundup Products no
less aggressively than any other product or product line that the Agent sells
and shall perform its

13



--------------------------------------------------------------------------------



 



duties as Agent in such a manner as to promote goodwill, and particularly
customer goodwill, toward Monsanto and Roundup Products.
               (8) Advertising and Promotional Programs to Customers. The Agent
shall provide Customers with detailed information concerning the advertising and
promotional programs of Roundup Products and facilitate the use by its Customers
of such programs to the fullest extent possible (as set forth in the Annual
Business Plan).
               (9) Roundup Brand Image and Stewardship. The Agent, in
consultation with the Global Support Team, shall promote, in accordance with the
Annual Business Plan or as directed by the Steering Committee, the sales and
consumer acceptance of Roundup Products using messages and vehicles that are not
inconsistent with the brand image established by Monsanto’s Ag division in
support of its Roundup branded products and seeds, including but not limited to:
                    (i) Advertising in local and national media;
                    (ii) Providing suitable training of the Agent’s
representatives or employees in the areas of product knowledge, product
stewardship, sales training, display techniques, promotion and advertising;
                    (iii) Determining the description of consumer and trade
communication programs to Customers regarding the sales and distribution of
Roundup Products; and
                    (iv) The handling of product complaints with the intent of
achieving consumer satisfaction.
               (10) Retail Relationships. The Agent shall maintain retail
relationships between the Agent and the Customers, including relationships at
headquarters and regional stores.
               (11) Merchandising and Display Techniques. The Agent shall
provide Customers with full information concerning the merchandising and display
techniques as set forth in the Annual Business Plan. The Agent shall use, fully
support and recommend, that Customers fully utilize all such merchandising and
display techniques.
               (12) Annual Business Plan. The Business Units, jointly and in
cooperation with the Global Roundup Support Team, shall, prepare and deliver to
the Steering Committee (i) a preliminary draft for the annual business plan no
later than June 15 of each Program Year and (ii) a definitive version thereof no
later than September 15 of each Program Year (the “Annual Business Plan”), which
establishes the general marketing, distribution, sales information, and
specifications of Roundup Products for such Program Year (or shorter period, if
applicable) including the Agent’s short and long-term sales goals with respect
to Roundup

14



--------------------------------------------------------------------------------



 



Products for such Program Year, and more specifically all of the items listed on
Schedule 2.2(a). Notwithstanding the foregoing, for the 1999 Program Year, the
parties shall have sixty (60) days to agree to the detailed costs and sales
components of the Annual Business Plan. Upon approval by the Steering Committee,
the Annual Business Plan shall serve as the Agent’s parameters for implementing
the day-to-day operation of the Roundup Business; any Significant Deviations
from such Annual Business Plan shall require the prior approval of the Steering
Committee unless already approved by the Global Support Team and the Business
Unit pursuant to Section 4.2.(c ).
               (13) Additional Actions. The Agent shall perform such additional
actions, consistent with this Agreement, as directed by the Steering Committee,
to implement any Significant Deviations from the Annual Business Plans.
          (b) Employee Performance Standards. The Annual Business Plan shall set
forth the employee performance standards required in the parties’ opinion to
promote the achievement of the income targets for the Roundup L&G Business in
each given Program Year. The Annual Business Plan shall also specify the impact
which the failure to meet such performance standards may have on the incentive
schemes and bonus plans of the individual members of the Global Support Team and
those employees who are part of the Business Units in charge of the Roundup L&G
Business.
     Section 2.3 Appointment of Sub-Agents and Sub-Distributors. The Agent shall
have the right to delegate part of its obligations under this Article 2 to
sub-agents and sub-distributors; provided, however, the Agent shall remain
primarily liable for all of its obligations hereunder and shall be primarily
liable for any act or omission of any such sub-agent or sub-distributor. To the
extent this Agreement creates any obligations on the Agent, such obligations
shall apply with respect to any sub-agents or sub-distributors, as the case may
be. In connection with the foregoing, any reports or other information to be
given to Monsanto shall be given by the Agent and shall include any information
applicable to sub-agents or sub-distributors, as the case may be.
Notwithstanding the foregoing, the Steering Committee shall have the exclusive
right to approve the appointment or termination of any sub-agent or
sub-distributor and the terms of any sub-agency or sub-distributorship agreement
(including any change or amendment thereto).
     Section 2.4 Limitations on Agent. Notwithstanding anything in this
Agreement to the contrary, the Agent shall not, without the written consent of
the Steering Committee, take (or initiate) any of the following actions:
          (a) Sell Roundup Products at a price or under terms not permitted
under the Annual Business Plan;
          (b) Possess or use any property of Monsanto, except to the extent
necessary for Agent to perform its duties and obligations hereunder (e.g.,
in-store displays);

15



--------------------------------------------------------------------------------



 



          (c) Hold itself out as authorized to make on behalf of Monsanto any
oral or written warranty or representation regarding Roundup Products other than
what is stated on the applicable Roundup Products label or in other written
material furnished to the Agent by Monsanto; or
          (d) Intentionally dilute, contaminate, adulterate, or substitute any
Roundup Products or sell any Roundup Products for which the indicated measure or
any other information on the label is known to the Agent to be grossly false,
misleading, or inadequate.
ARTICLE 3 — ACCOUNTING AND CASH FLOW FOR THE ROUNDUP L&G BUSINESS
          The accounting and cash flow procedures and services described in this
Article 3 are intended to govern North America only, it being the understanding
of the parties that different procedures and services (including the terms
thereof) are required in regions other than North America. In addition, the
parties understand and agree that the services described in this Article 3 with
respect to North America will continue to be provided by Monsanto until and
unless the Agent acquires the Non-Roundup Assets. Accordingly, the parties agree
to negotiate in good faith and agree, within ninety (90) days from the date of
this Agreement, on the terms and conditions pursuant to which Monsanto shall
perform the services contemplated by this Article 3 in regions other than North
America. Upon agreement of the parties, such terms and conditions shall be
attached as Schedule 3.1 and shall be deemed to form a part of this Agreement ab
initio. Until the Agent assumes the performance of the services described in
this Article 3 with respect to North America and the services to be described in
Schedule 3.1 with respect to all other regions, Monsanto shall continue to
provide the services contemplated by this Article 3 on a basis necessary to
service the Customers’ needs and in accordance with the Budget prescribed in the
Annual Business Plan for the 1999 Program Year, including the $35 MM cap on MAT
Expenses.
     Section 3.1. Bookkeeping and Financial Reporting.
          (a) Bookkeeping. The Agent shall, on behalf of Monsanto, be
responsible for all the bookkeeping for the Roundup L&G Business, which shall
include, but not be limited to, (i) setting up a separate set of accounting
records reflecting all the items of income, profit, gain, loss and deduction
with respect to the Roundup L&G Business, including a profit and loss statement
(“Roundup P&L”) and all other records relating to the Roundup L&G Business
including sales invoices and customer data (the “Roundup Records”) in accordance
with the written set of accounting policies (including the currency exchange
methodology used by Monsanto) as shall be provided by Monsanto; provided, that
if any change in Monsanto’s accounting policies would adversely affect the
Agent’s Commission (other than in a de minimis amount), the parties shall
negotiate in good faith to change the thresholds and/or the Commission, as
appropriate, to eliminate such adverse affect; (ii) collecting, recording and
safeguarding receipts of all receivables and payables, costs or expenses either
directly incurred by the Roundup L&G Business or Allocated thereto by either
party pursuant to the terms of Section

16



--------------------------------------------------------------------------------



 



3.3 hereof. At all times, the Agent shall make available via computer and/or
original documentation, to the Assigned Employees designated by Monsanto
continuous access to the Roundup Records as appropriate on a need-to-know basis,
such access shall include, but not be limited to, daily sales updates.
          (b) Financial Reporting. The Agent shall provide to Monsanto monthly
financial statements, including (i) the Roundup P&L, balance sheet and cash flow
statements, (ii) the Netback expense detail (accruals and actuals), (iii) all
other Expense detail (accruals and actuals), and (iv) Cost of Goods Sold detail.
Such monthly financial statements shall be provided (i) in their preliminary
form, no later than four (4) business days following the end of the calendar
month, and (ii) in their final form, together with an estimate of sales for the
current month, no later than six (6) business days following the end of the
calendar month.
          (c) Audit. Monsanto shall have the right to periodically audit or have
an independent accountant audit, on Monsanto’s behalf, all the Roundup Records.
The audit shall be at the cost of Monsanto unless any material error has been
committed by the Agent, in which case the Agent shall bear the cost of the
audit. Upon exercise of its right of audit, and discovery of any disputed item,
Monsanto shall provide written notice of dispute to the Agent. The parties shall
resolve such dispute in the manner set forth in Section 3.4 hereof.
     Section 3.2. Ordering, Invoicing and Cash Flow Cycle.
          (a) Ordering and Invoicing. The Agent shall perform, on behalf of
Monsanto, all order taking, order processing and invoicing for the Roundup
Products, it being understood that orders filled for Roundup Products shall be
invoiced on the invoices used by the Agent for its other non-Roundup products
provided such invoices or their EDI version shall (i) identify the Agent as an
agent for Monsanto for the sale of all Roundup Products and Monsanto as the
actual transferor of title to Roundup Products; (ii) direct payment of such
invoice to be made directly to the account designated by the Agent; and
(iii) include all taxes (other than Income Taxes), duties, and other charges
imposed by governmental authorities based on the production or sale of Roundup
Products or their ownership or transportation to the place and time of sale
          (b) Customer Remittances. Customers of Roundup Products shall be
directed, as per the invoices, to remit directly the invoiced amounts for all
Roundup Products to the Agent’s designated bank account.
          (c) Daily Receipts. On or before October 31, 1998, the parties shall
determine, based on the Program Year ending on September 30, 1998, the average
daily pro rata share of Customers’ remittances for the purchase of Roundup
Products versus the non-Roundup products sold by Monsanto to said Customers
during such period. Using said daily pro rata share, the Agent shall, on a daily
basis, remit to the account designated by Monsanto for such purposes, the
estimated portion of Customers’ remittances for the Roundup Products. At the end
of each month, the Agent shall verify the actual amount of the Customers’
remittances for the Roundup Products paid over the past month and shall send to
Monsanto a monthly reconciliation

17



--------------------------------------------------------------------------------



 



statement, either with a check in the event the actual amount exceeds the total
daily prorated estimate paid out to Monsanto for such month or with an
adjustment request in the event the actual amount is below the total daily
prorated estimate paid out to Monsanto for such month. Customer payment
deductions that do not initially, clearly apply to Roundup Products shall not be
withheld by the Agent from the daily remittances to Monsanto. If the Agent
subsequently determines any of such payment deductions apply to sales of Roundup
Products, the Agent shall be reimbursed therefor as part of the monthly cash
reconciliation. Monsanto and the Agent agree that general Customer payment
deductions will be prorated based on applicable sales, for which the Agent will
also be reimbursed in the monthly cash reconciliation. Any non-Roundup Product
payment deductions, for whatever reason, shall not be applied against Roundup
Products.
          (d) Roundup Bank Accounts. Monsanto shall establish or use existing
bank accounts (the “Roundup Bank Accounts”) to serve as the bank accounts
dedicated exclusively to the Roundup L&G Business (i) for the receipt of
Monsanto’s daily disbursements as described in Section 3.2(c), and (ii) for
making any and all payments incurred in connection with the Roundup L&G Business
either as direct Expenses of the Roundup L&G Business or as reimbursements to
either party for services rendered or out of pocket costs related to the Roundup
L&G Business as described more particularly in Section 3.3 hereof. Monsanto
shall grant the Agent’s nominee the authority to manage the Roundup Bank
Accounts on Monsanto’s behalf, and more generally take any and all actions
requested for the payment of all the Roundup L&G Business Expenses in compliance
with the terms of Section 3.3 hereunder as per the Cash Flow Chart attached
hereto as Schedule 3.2(d); provided that checks in an amount over $25,000 shall
also require the co-signature of an Assigned Employee or a member of the Global
Support Team. Monsanto shall further cause such Roundup Bank Accounts to have at
all times a zero balance account but to receive immediate and automatic funding
upon presentation of any checks. Monsanto may perform its own reconciliation of
the Roundup Bank Accounts and may conduct a weekly review of the check register.
     Section 3.3. Expenses and Allocation Rules
          (a) Expenses. Each and every Expense, either as a direct expense or an
allocated one, shall only be charged to the Roundup L&G Business and
consequently taken into account in the Program EBIT statements set forth in
Section 3.6(c) hereto if part of a category of Expenses specifically authorized
by the terms of the Annual Business Plan and within the aggregate amount
prescribed in the Annual Business Plan for such category of Expense (“Budget”)
(“Approved Expense”). Any Expense which shall exceed its prescribed Budget shall
solely be the responsibility of the party incurring it unless such expense is
required to implement an approved Significant Deviation from the Annual Business
Plan or is necessary to support sales orders above budgeted sales pursuant to
sales programs contemplated by the Annual Business Plan.
          (b) Direct vs. Allocated. Each party shall have the right to verify
whether any particular Expense is an Approved Expense by sending a written
inquiry to that effect to the Agent’s nominee. The party incurring an Expense
shall endeavor to promptly provide upon

18



--------------------------------------------------------------------------------



 



request of the Agent’s nominee the appropriate documentary evidence supporting
such Expense. Upon failure by the said party to provide the appropriate
documentary evidence, the inquiring party shall have the right to send a written
notice of dispute to the other party and the parties shall resolve such dispute
in the manner set forth in Section 3.4 hereof. Upon determination by such
Independent Accountant (as defined below) that the Expense was not Approved,
such Expense shall be deducted from the Program Expenses and the party having
incurred such Expense shall either promptly reimburse it to the Roundup Bank
Account, or shall withdraw its request for reimbursement if not reimbursed yet.
     Expenses shall be classified into (i) direct expenses of the Roundup L&G
Business payable to vendors, which shall be submitted directly to the Agent’s
nominee for payment out of the Roundup Bank Account or (ii) as Allocated
Expenses which shall be submitted by either party to the Agent’s nominee for
reimbursement out of the Roundup Bank Account. Payment of any direct expenses
incurred by either party on behalf of the Roundup L&G Business shall be made as
they become due in accordance with the applicable commercial terms agreed upon
with each vendor.
     Allocated Expenses shall be paid on the fifteenth (15th) day of each month
provided such allocated Expenses shall be submitted in writing no more than five
(5) days after the end of each month to the Agent’s nominee in charge of the
Roundup Bank Account.
          (c) Allocation Rules. In the performance of their obligations under
this Agreement, each party shall incur allocated Expenses directly related to
the Roundup L&G Business. Each allocated Approved Expense, regardless of the
party incurring it, shall be reimbursed as described in Section 3.5(b) provided
such expense shall be allocated in accordance with the Allocation Rules set
forth for each category of cost and service per country or region, as the case
may be, in Schedule 3.3(c) attached hereto (“Allocated Expense”).
     Section 3.4. Resolution of Disputes Arising under Article 3. Unless
otherwise agreed by the parties, each party shall have the right, within twenty
(20) days of receipt of the quarterly or annual financial statements to send a
written notice of dispute to the other party. Upon receipt of such notices of
dispute, the parties shall undertake the following steps:
          (i) First, for a period of fifteen (15) days, the parties shall
negotiate in good faith for the purposes of attempting to mutually agree upon
the item in dispute;
          (ii) Second, if parties are unable to mutually agree upon the item in
dispute, then within seven (7) business days following the expiration of such
fifteen (15) day period, the parties shall agree in writing upon the selection
of a nationally recognized independent accounting firm (the “Independent
Accountant”) to resolve the dispute. If the parties cannot agree upon such
Independent Accountant within such time frame, then the Independent Accountant
shall thereupon be selected by the American Arbitration Association (the “AAA”),
with preference being given by the AAA in making such selection to any one of
the “Big Five” accounting firms (except for any firm which performs accounting
services for either party)

19



--------------------------------------------------------------------------------



 



willing to perform the services required hereunder. The Independent Accountant
shall be instructed to act within thirty (30) days to resolve the dispute, and
its decisions with respect to the dispute shall be final and binding upon the
parties. The fees and expenses of the Independent Accountant with respect to the
settlement of the dispute shall be borne equally by the parties.
     Section 3.5. Fixed Contribution to Expenses
          (a) Amount and Purpose. Each Program Year the Agent shall make a fixed
contribution to the overall Expenses of the Roundup L&G Business in an amount
equal to twenty million U.S. Dollars ($20,000,000) (“Contribution Payment”).
Such Contribution Payment shall be payable by the Agent to Monsanto in twelve
equal monthly installments which shall be due on the first day of each month and
shall not be subject to any “set-off”.
          (b) Temporary Deferral. Notwithstanding the foregoing, but subject to
Section 10.9, for the first three Program Years, all or part of the Contribution
Payment shall be deferred as shown in Table 1 set forth below. Such forty
million U.S. Dollars ($40,000,000) deferral shall not be deemed to constitute a
loan by either party but a mere cash flow adjustment between the parties.
Table 1

          Year   Contribution Payment   Amount Deferred
1999
  -0-   $20MM
2000
  $5MM   $15MM
2001
  $15MM   $  5MM
2002
  $20MM     2003-18   $25MM until the full $40MM bearing an 8% interest
(starting to run on the date each monthly installment would otherwise be due) is
entirely recovered by Monsanto, at which point the Contribution Payment shall
revert to $20MM per Program Year.    

     Notwithstanding the above payment schedule shown in Table 1 beginning in
Program Year 2001, recovery of such deferral shall be accelerated with the
Contribution Payment being increased by 50% of the amount by which the Agent’s
Net Commission exceeds the amounts shown in Table 2 set forth below. Any such
increase of the Contribution Payment shall be paid by adjusting the latest
monthly installment upon receipt of the final Program EBIT statement by
November 30 of every calendar year. For purposes of this Section 3.5(b), “Net
Commission” means the Commission as determined pursuant to the terms of
Section 3.6(a) less the Contribution Payment applicable pursuant to this Section
3.5.

20



--------------------------------------------------------------------------------



 



Table 2

          Year   Net Commission Level
2001
  $32.5MM
2002
  $28.1MM
2003
  $26.7MM
2004
  $30.5MM
2005
  $34.6MM
2006
  $38.9MM
2007
  $43.5MM
2008
  $49.0MM

               Upon termination of this Agreement for any reason other than
Egregious Injury, Material Fraud or Material Willful Misconduct on the part of
the Agent, Monsanto shall forfeit recovery of any portion of the $40MM (or
interest thereon) unpaid on the date of termination.
     Section 3.6. Commission.
          (a) Amount of Commission. In consideration to the Agent for
performance of its duties and obligations hereunder, the Agent shall be entitled
to a Commission (“Commission”). Such Commission shall represent a percentage of
the Program EBIT realized by the Roundup L&G Business, which percentage shall
vary in accordance with the formula set forth below.

                      Amount of Program EBIT Year   First Commission Threshold  
Second Commission Threshold
1999-2000
  $ 30,000,000     $80MM
2001
  $ 31,250,000     $80MM
2002
  $ 32,531,250     $80MM
2003
  $ 33,844,531     $80MM
2004
  $ 35,190,645     $80MM
2005
  $ 36,570,411     $80MM
2006
  $ 37,984,471     $80MM
2007
  $ 39,434,288     $80MM
2008
  $ 40,920,145     $80MM
2009+
  $ 30,000,000     $80MM

21



--------------------------------------------------------------------------------



 



The Commission shall be equal to:

          Amount of Program EBIT   Multiplied By
(1)
  0 - First Commission Threshold:   0%
 
       
(2)
  Second Commission Threshold less    
 
  First Commission Threshold:   46% in Program Year 1999*
 
      44% in Program Year 2000
 
      40% thereafter
 
       
(3)
  Above the Second Commission    
 
  Threshold:   50%**

 

*   1999 Program EBIT shall be increased by $15MM.   **   subject to
Section 3.5(b).

Provided both the First and Second Commission Thresholds set forth above may be
amended from time to time by mutual agreement of the parties following the
inclusion or exclusion of either new or existing countries in the Included
Markets. In the event of a Regional Performance Default in the UK or in France,
there shall be no adjustment to either the First Commission Threshold or the
Second Commission Threshold. In the event of a Regional Performance Default in
any region other than the UK and France, both thresholds shall be reduced by
such region’s pro rata contribution to the preceding Program EBIT.
Notwithstanding the foregoing, in the event of the non-renewal of the EU Term
due to Monsanto, the First Commission Threshold shall be reduced to -0- for the
remainder of the term of this Agreement.
          (b) Payment of Commission. Within thirty (30) days following the end
of each month, the Agent, on behalf of Monsanto shall determine whether a
Commission becomes payable, i.e., whether the cumulative Program EBIT for the
Program Year up to the preceding month equals an amount in excess of the First
Commission Threshold. If so, the Agent, on behalf of Monsanto shall by check or
wire transfer, to the Agent’s designated account for the payment of the
applicable Commission pursuant to the formula set forth in Section 3.6(a)
subject to any adjustments pursuant to Section 3.6(c).
          (c) Final Determination. Within fifteen (15) days following the end of
each Program Year, the Agent shall deliver to Monsanto a Commission statement
which shall contain the final determination of the Commission due at the expiry
of the Program Year and shall set forth any eventual adjustments, to the amounts
paid up to the Agent under Section 3.6(b) during the preceding Program Year. If
within fifteen (15) days following the receipt of such Commission statement by
the Agent, Monsanto does not provide the Agent written notice of objection to
the Commission statement, the amount of the Commission for such Program Year
shall be as provided thereon. If within such fifteen (15) days following receipt
of such

22



--------------------------------------------------------------------------------



 



Commission statement by Monsanto, Monsanto does provide the Agent written notice
of objection to the Commission statement, the parties shall resolve such dispute
in the manner set forth in Section 3.4 hereof.
     Section 3.7. Marketing Fee. In consideration for the rights and benefits
granted to the Agent hereunder exclusively for North America as hereby expressly
acknowledged and agreed to by both parties, the Agent shall pay to Monsanto, on
or before September 30, 1998, an amount equal to thirty-two million U.S. Dollars
($32,000,000) (the “Marketing Fee”) in immediately available funds.
     Section 3.8. Additional Commission
     (a) The parties acknowledge that Monsanto currently sells Glyphosate-based
products current under the Roundup trademark, directly or indirectly, to
professional, industrial and agricultural users (“Roundup Ag Products”).
Monsanto acknowledges that one of such Roundup Ag Products, the 2.5 gallon SKU
containing 41% concentration of Glyphosate (the “2.5 Gallon SKU”), is currently
being sold through those certain Lawn and Garden Channels in the United States
set forth on Schedule 3.8 attached hereto and may be purchased by consumers in
the Lawn and Garden Market. Schedule 3.8 also sets forth Monsanto’s (but not its
distributions) sales into Lawn and Garden Channels in the U.K. and France.
Monsanto also acknowledges its obligations pursuant to Section 6.13(b) hereof.
     (b) On and after the Effective Date, the Agent shall support and manage the
sale of the 2.5 Gallon SKUs that were previously being sold directly by Monsanto
through such Lawn and Garden Channels. As compensation therefor, in addition to
the Commission otherwise payable to the Agent hereunder, the Agent shall be paid
a 10% commission on all such sales of 2.5 Gallon SKUs sold through the Lawn and
Garden Channels in the United States set forth on Schedule 3.8. The parties
acknowledge that the sales resulting from such 2.5 Gallon SKUs shall not be
included in the Program Sales Revenues hereunder.
     (c) Except to the extent provided in Section 3.8(b) above, on and after the
Effective Date, Monsanto shall use its reasonable efforts to ensure that Roundup
Ag Products are not sold, directly or indirectly, through Lawn and Garden
Channels to consumers in the Lawn and Garden Market in the Included Markets. In
the event that in the normal course of business the Agent determines based on
satisfactory evidence that a material amount of the 2.5 Gallon SKU is being sold
directly by Monsanto through Lawn and Garden Channels for Lawn and Garden Use in
the United States other than as set forth on Schedule 3.8 or a material amount
of additional Roundup Ag Products above historical sales levels as of the date
of this Agreement is being sold through Lawn and Garden Channels to consumers
for Lawn and Garden Use in the Included Markets, the parties shall negotiate in
good faith to include, subject to the principles set forth in Section 3.8(e), an
appropriate percentage of such incremental sales to reflect such Lawn and Garden
Use within the definition of Program Sales Revenues so that the Agent receives
credit therefor for purposes of calculating the Agent’s Commission.

23



--------------------------------------------------------------------------------



 



     (d) Prior to the finalization of the Annual Business Plan for each program
Year, Monsanto shall provide the Agent with notice of any significant changes in
the pricing of any Roundup Ag Product that may be sold through Lawn and Garden
Channels for Lawn and Garden Use in any Included Market during such Program
Year. For the thirty (30) days after receipt of such notice, the parties shall
negotiate in good faith, and the Steering Committee shall affect, if so agreed,
an appropriate adjustment to the Agent’s Commission and/or Thresholds to address
the impact of such proposed pricing changes on the Annual Business Plan for such
Program Year. In the event the parties are unable to reach agreement within such
thirty (30) day period, the Agent’s Commission and/or Thresholds shall remain
unchanged provided that at the end of the such Program Year the Agent shall have
the right to request a retroactive adjustment of the Commission or Threshold for
such Program Year upon demonstrating , based on actual numbers for such Program
Year, a significant impact on the Roundup Lawn and Garden Business.
     (e) In implementing the foregoing, the parties shall follow the following
principles: (i) that Monsanto’s sales of Roundup Ag products are not intended
for Lawn and Garden Use and that Monsanto shall not sell Roundup Ag Products
directly or promote the indirect sale thereof, through Lawn and Garden Channels
to consumers for Lawn and Garden Use in the Included Markets and (ii) that there
shall be no transfer of historical or future sales of Roundup Ag products in the
Ag Market into Program Sales Revenues. Furthermore, the parties acknowledge that
Roundup Ag Products having a formulation consisting of 41% or more Glyphosate
and in container sizes over 2.5 gallons in the United States or over one liter
in the other Included Markets shall be presumed to have no Lawn and Garden Use
and therefor that sales of such Roundup Ag Products shall not be deemed to
compete with Roundup Products in a manner that would justify adjustment of the
calculation of Program Sales Revenues; provided that if the Agent is able to
demonstrate to the Steering Committee that a material change in the amount of
such Roundup Ag Products above historical sales levels as of the date of this
Agreement are being sold through Lawn and Garden Channels to consumers for Lawn
and Garden Use in the Included Markets, the parties shall negotiate in good
faith pursuant to Section 3.8(c) to adjust the calculation of Program Sales
Revenues.
     (f) In order to demonstrate the foregoing, by way of example only:
(i) Assume that sales of 2.5 Gallon SKUs in the U.S. by Monsanto, directly or
indirectly, through Lawn and Garden Channels in the Included Markets set forth
on Schedule 3.8 for the 1999 Program Year are $10MM; (ii) assume that the sales
of such 2.5 Gallon SKUs for the corresponding period from October 1, 1997
through September 30, 1998 were $6MM; and (iii) assume that of such incremental
$4MM of sales in the 1999 Program Year, 40% are to consumers in the Lawn and
Garden Market and 60% are to consumers in the Ag Market. In such event, with
respect to the 1999 Program Year, the Agent would be entitled to an additional
commission equal to $840,000, comprised of 10% of $6MM (the historical sale
level of 2.5 Gallon SKUs) and 10% of $2.4MM (60% of the $4MM in incremental
sales of 2.5 Gallon SKUs), and that Program Sales Revenues for the 1999 Program
year will be increased by $1.6MM (40% of the incremental $4MM in sales). A
similar analysis would apply to sales of other Roundup Ag Products, other than
the 2.5 Gallon SKU, through Lawn and Garden Channels to consumers in the Lawn
and Garden Market.

24



--------------------------------------------------------------------------------



 



ARTICLE 4 — ROUNDUP L&G BUSINESS MANAGEMENT STRUCTURE
     Section 4.1. Underlying principles for the Roundup L&G Business Management
Structure
     (a) The Roundup L&G Business management structure, as described in this
Article and in Schedule 4.1(a), has been created for the purposes of fostering
and promoting the following interests of the parties:

  (i)   Common Interests:

  (A)   achieve the maximum volume and profit levels for the Roundup Business;  
  (B)   continue to strengthen the Roundup brand; and     (C)   leverage the
strengths of both parties while working together in a constructive and
harmonious way.

  (ii)   Monsanto’s Interests:

  (A)   retain ability to resume full management of the Roundup Business upon
termination of this Agreement;     (B)   retain control over key business
decisions; and     (C)   provide global stewardship of the Roundup brand.

  (iii)   The Agent’s Interests:

  (A)   manage the Roundup Business within the parameters of approved Annual
Business Plans;     (B)   have clear reporting relationship to Business Units
heads for all Assigned Employees within the Business Units; and     (C)   have
clear definition of roles and responsibilities for all Assigned Employees within
the Business Units.

     (b) The parties understand that such structure may be amended from time to
time by mutual agreement of the parties provided any such change shall take into
account the respective interests of each party as described hereunder.

25



--------------------------------------------------------------------------------



 



     Section 4.2. Steering Committee.
     (a) Appointment. Monsanto and the Agent shall each appoint by April 1 of
each year two (2) executives to a steering committee (“Steering Committee”)
provided, however, any vacancy shall be filled in such a manner that the parties
shall maintain their respective proportionate representation on the Steering
Committee and that upon failure by either party to appoint said two
(2) executives by such time, the two (2) executives previously appointed by such
party shall be deemed appointed for another Program Year. Notwithstanding the
foregoing, the members of the Steering Committee for the Program Year 1999 shall
be the individuals whose names are set forth as Schedule 4.2(a) attached hereto.
In addition, the head of the North America Business Unit shall be entitled to
participate, with no voting right, at every meeting of the Steering Committee,
and to invite, as the need may arise, the heads of the other Business Units to
said meetings (equally without voting rights).
     (b) Meetings, Quorum and Voting Requirements.
          (1) Meetings. The Steering Committee shall meet at least once a year
for purposes of approving the Annual Business Plan no later than September 15 of
every calendar year. Any member of the Steering Committee shall have the right
to call a special meeting of the Steering Committee provided a prior written
notice of at least fifteen (15) days shall be given to each member together with
an agenda for such meeting.
          (2) Quorum and Voting Requirements. The quorum for any meeting of the
Steering Committee shall require the participation of all four (4) members
except that any member shall be deemed present when participating via phone or
video conference. Any decisions by the Steering Committee may be taken by the
affirmative vote of a majority of three (3) of the members of the Steering
Committee. In the event of a deadlock, when a particular vote is divided equally
between the four members, the matter shall be submitted to the president of
Monsanto’s Ag division, who shall have the exclusive discretion to resolve the
matter and such decision shall bind the Steering Committee to such action or
inaction. Notwithstanding any future assignment of this Agreement to a third
party by reason of a Roundup Sale, the President of Monsanto’s Ag division shall
retain its right of veto in case of deadlock of the Steering Committee.
               For every meeting of the Steering Committee, minutes shall be
kept and circulated for approval to all four members. Every decision of the
president of Monsanto’s Ag division shall also be recorded in writing and
distributed to the members of the Steering Committee.
     (c) Authority. The Steering Committee shall:

  (i)   approve all Annual Business Plans, and any Significant Deviations (as
described in Section 4.3(c)) therefrom not previously approved jointly by the
Business Units and the Global Support Team;

26



--------------------------------------------------------------------------------



 



  (ii)   approve any and all strategic plans;     (iii)   review monthly reports
submitted by the Business Units for the purposes of monitoring achievement and
redirecting the Business Units by issuing a formal amendment to the Annual
Business Plan then in effect;     (iv)   monitor and redirect, if need be, the
performance of the Global Support Team;     (v)   approve any decisions relating
to key personnel assigned to the Roundup Business within the Business Units,
including Monsanto’s and the Agent’s employees;     (vi)   resolve any
disagreement occurring between a Business Unit and the Global Support Team; and
    (vii)   decide any other matter mutually agreed upon by Monsanto and the
Agent.

     Section 4.3. Business Units.
     (a) Role and Reporting. The Roundup L&G Business shall be managed, on
behalf of the Agent, by its respective pesticide business units in North
America, Europe and Asia (“Business Units”) provided that, for the management of
the Roundup L&G Business, the head of each of the three Business Units shall
report directly to the Steering Committee.
     (b) Monsanto’s Assigned Employees. For the term of this Agreement, Monsanto
shall assign the equivalent of fifteen (15) of its own employees (“Assigned
Employees”) to fulfill the functions set forth in Schedule 4.3(b) within the
three Business Units. The number of said Assigned Employees may vary from time
to time upon mutual agreement. Monsanto may, from time to time, with the Agent’s
written approval, substitute individuals to serve as the Assigned Employees, by
providing prior written notice thereof to the Agent. The Assigned Employees
shall serve under the guidance and supervision of the Business Unit head of the
Business Unit they shall join.
          Monsanto shall remain the employer of the Assigned Employees for all
purposes of any and all liability and health insurance, employee benefit plans,
and workers compensation coverage, and shall be responsible for all compensation
and other benefits. Performance reviews shall be first recommended by the
Business Unit head in charge of such Assigned Employees.
     (c) Duties. The three Business Units shall be responsible for:

  (i)   taking any and all necessary actions to implement the approved Annual
Business Plan and strategic plans, as may be amended from time to time,

27



--------------------------------------------------------------------------------



 



      either by mutual agreement of the Business Unit and the Global Support
Team or by the Steering Committee as described in Section 4.2(c);     (ii)  
managing the day-to-day Roundup L&G Business;     (iii)   developing and
submitting, in cooperation with the Global Support Team all strategic and Annual
Business Plans;     (iv)   communicating, in writing or via meetings, on a
regular basis, with the Global Support Team on all significant issues affecting
the Roundup L&G Business; and     (v)   notifying the Global Support Team of any
deviation to the Annual Business Plan, which, in their view, is reasonably
likely to have a financial impact on the Program EBIT of at least $500,000 or
constitutes a significant deviation from a non-financial item approved in the
Annual Business Plan (“Significant Deviation”).

     Section 4.4. Global Support Team.
     (a) Appointment. Monsanto shall name three (3) individual employees of
Monsanto to form a support team (the “Global Support Team”) whose names and
individual responsibilities are described on Schedule 4.4(a) as attached hereto.
Monsanto may from time to time substitute any individual serving on the Global
Support Team, with the written approval of the Agent, by providing a prior
written notice to the Agent to such effect.
     (b) Duties. The Global Support Team shall be responsible to:

  (i)   participate actively in the development of all strategic and Annual
Business Plans;     (ii)   act as a liaison between any of Monsanto’s functions
or departments providing a support service to the Roundup Business (such as R&D,
regulatory, etc.) and monitor the quality of services rendered;     (iii)  
provide stewardship for the Roundup brand image worldwide;     (iv)   prepare
internal assessments of the performance of the Roundup L&G Business for Monsanto
management;     (v)   review, and approve any performance reviews prepared by
the Business Unit head for any of the Assigned Employees;

28



--------------------------------------------------------------------------------



 



  (vi)   participate in planned key customer interactions and program
presentations, either by participation in meetings or in preparatory sessions
therefor;     (vii)   review and approve any material change or deviation in
consumer communication, mass media, packaging design or any other marketing
tactic that directly impacts the consumer perception and interface with the
brand which may occur from time to time;     (viii)   review and approve any
Significant Deviation from the Annual Business Plan; and upon failure to agree
with the Business Unit, prepare a recommendation to submit to the Steering
Committee for resolution, provided that the Business Unit may similarly prepare
a recommendation to submit to the Steering Committee.

ARTICLE 5 — DUTIES AND OBLIGATIONS OF MONSANTO
     Section 5.1. Monsanto’s Obligations and Rights. Subject to
Section 2.2(a)(ii) and Article 3, unless and until expressly directed otherwise
by the Business Units, with the prior written approval of the Steering Committee
Monsanto shall continue to support the Roundup L&G Business by performing
necessary services. Notwithstanding the foregoing, at all times during the term
of this Agreement, Monsanto shall be solely responsible for the following
functions:
          (a) Research and Development. Monsanto shall, in its sole discretion,
continue to develop new Glyphosate-based herbicide formulations more
particularly as described in Section 6.10 hereof;
          (b) Regulatory Compliance. Monsanto shall be responsible for ensuring
that all Roundup Products and the labels for such products comply with the USEPA
and applicable Laws of each state and country within the Included Markets,
including obtaining and maintaining all governmental registrations, registration
applications, temporary registrations, all data pertaining to such registrations
as submitted to governmental agencies, experimental use permits, applications
and emergency use exemptions, all with respect to the Roundup Products;
          (c) FIFRA 6(a)(2). Monsanto shall be responsible for maintaining a
customer response center relating to Roundup Products, which will solely manage
the medical response calls (including human and animal health-related calls) and
related FIFRA 6(a)(2) issues (the “CRC”). Monsanto shall be responsible for all
reports related thereto, including (without limitation) reports to any
regulatory or government authority pursuant to any applicable Law; and
          (d) Sales Promotion. Monsanto shall, in accordance with the Annual
Business Plan, promote the sales and consumer acceptance of Roundup Products by:

29



--------------------------------------------------------------------------------



 



                    (i) providing suitable training to the Agent’s
representatives or employees in the areas of product knowledge and product
stewardship; and
                    (ii) providing the Agent and Customers with technical and
product information, manuals, promotional bulletins, presentation kits and other
sales aid materials.
     Section 5.2. Warranties. For Roundup Products with which Monsanto offers a
“written warranty,” whether within the meaning of the Magnuson-Moss
Warranty—Federal Trade Commission Improvement Act, 15 United States Code
Annotated, Section 2301, or otherwise, Monsanto shall honor those warranties in
accordance with such terms.
ARTICLE 6 — REPORTS AND ADDITIONAL OBLIGATIONS OF THE PARTIES
     Section 6.1. Cooperation. The Agent and Monsanto shall cooperate with each
other so as to facilitate the objectives set forth in this Agreement and shall
act in good faith and in a commercially reasonable manner in performing their
respective duties hereunder.
     Section 6.2. Use of EDI. Monsanto, the Agent, the Steering Committee, and
the Global Support Team will exchange a broad range of operating data on a
periodic basis. The method of exchange will be approved by the Steering
Committee and will include both file transfer and EDI protocol.
     Section 6.3. The Agent’s Systems and Reporting Obligation. The Agent shall
establish and maintain all such systems and procedures (financial, logistical,
or otherwise) as reasonably requested by Monsanto or the Steering Committee in
connection with the Agent’s performance under this Agreement. For all reports,
the data will include current period and current YTD; and comparisons with same
period and YTD for the year previous. Specifically, the Agent shall provide the
following reports:
          (a) Weekly Reports. On the second business day of each week, the Agent
shall provide to the Global Support Team update reports for the prior week,
showing: (i) dollar and case shipments by the top 25 Customers and by SKU (stock
keeping unit), (ii) inventory levels by SKU for North America, (iii) collection
activities by the top 25 Customers, (iv) agency fill rate for the top 10
Customers (Roundup Products ordered by Customers and shipped by the Agent by
line item, unit and dollar amount), and (v) POS sell-through by SKU by the top 7
Customers that provide such information.
          (b) Monthly Reports. On the sixth business day of each Month, the
Agent shall provide to the Steering Committee and Monsanto (i) the type of data
contained in the weekly reports (as set forth in Section 6.3(a)) for the prior
calendar month and the current year-to-date, (ii) full P&L, balance sheets and
cash flow statements, (iii) Netback expense detail (accruals and actuals), (iv)
Expense detail (accruals and actuals), (v) Cost of Goods Sold detail, in each
case comparing such information against budget, and against the previous year.

30



--------------------------------------------------------------------------------



 



          (c) Quarterly Reports. The Agent shall provide to the Steering
Committee and Monsanto, on a Quarterly basis and on a form provided by the
Steering Committee (i) a summary of purchases of Roundup Products, in total
cases or units, made by each Customer which is designated by the Steering
Committee, (ii) inventory level by SKU by Customer and (iii) updated full year
forecast.
          (d) Annual Reports. The Agent shall provide to the Steering Committee
and Monsanto, on an Annual basis and on a form provided by the Steering
Committee (i) bridge and tracking capability from Program Year to calendar year,
(ii) a budget and (iii) a long range plan.
          (e) Other Reports. In addition, the Agent shall provide Monsanto or
the Steering Committee with such other reports as may be reasonably requested
within a period not to exceed thirty (30) days from such request.
     Section 6.4. Employee Incentives. Recognizing that, as Monsanto’s exclusive
agent for sale and distribution of Roundup Products, the Agent is to promote the
sale of Roundup Products no less aggressively than any other product or product
line that the Agent sells, the Agent shall cause its appropriate officers and
other management to devote an appropriate portion of their personal efforts to
the sale and distribution of Roundup Products covered by this Agreement.
Further, the Agent shall ensure that the appropriate personnel are compensated
in a manner to encourage them to promote the sale of Roundup Products no less
aggressively than any other product or product line that the Agent sells.
     Section 6.5. Insurance. The Agent, shall, during the term of this
Agreement, maintain full insurance against the risk of loss or damages to the
Roundup Products for any Agents’ warehouse where Roundup Products are under the
custody of the Agent and, upon request, shall furnish Monsanto with satisfactory
evidence of the maintenance of said insurance. Further, each party shall make
all contributions and pay all payroll taxes required under federal social
security laws and state unemployment compensation laws or other payments under
any laws of a similar character as to its own personnel involved in the Roundup
L&G Business (including any purported “independent contractors” subsequently
classified by any authority under any Law, as an employee) in connection with
the performance of this Agreement.
     Section 6.6. Liens. Subject to the provisions of any existing intercreditor
agreement to which Monsanto is currently a party (as the same may be amended,
modified or terminated) and except as may otherwise be agreed to by Monsanto,
which agreement shall not be unreasonably withheld in the case of similar
arrangements with existing or future institutional lenders, the Agent agrees not
to allow any liens or encumbrances of any nature to attach to Roundup Products.
At Monsanto’s request, the Agent, sub-agent, or sub-distributor shall execute
such financing statements, security agreements and other documents as Monsanto
may reasonably request to create, perfect, and continue in effect its security
interests hereunder.

31



--------------------------------------------------------------------------------



 



     Section 6.7. Promoting Safe Use-Practices. Roundup Products may be or
become hazardous unless used in strict accordance with Monsanto’s product
labels. The Agent shall use commercially reasonable methods to inform and
familiarize its employees, agents, Customers, contractors (including
warehousemen and transporters) and others who may handle or use Roundup Products
of the potential hazards pertaining thereto (including accidental breakage or
fire), and shall stress the safe use and application of Roundup Products in
strict accordance with Monsanto’s product labels. In addition, the Agent shall
provide HM126F training to its personnel as required by the United States
Department of Transportation (and such other training as may be required by
other countries within the Included Markets). The Agent shall have the
responsibility to dispose of waste materials in accordance with all applicable
Laws.
     Section 6.8. Monsanto Inspection Rights. From time to time, as Monsanto or
the Steering Committee may request, the Agent shall permit, upon reasonable
request and during normal business hours, representatives of Monsanto or the
Steering Committee to inspect, with regard to Roundup Products, the Agent’s
inventories, warehousing, and shipping procedures.
     Section 6.9. Recalls. The Agent shall cooperate with Monsanto, and promptly
take such actions as requested by Monsanto, with respect to any defective
product including any “stop-sales” or recalls for Roundup Products.
     Section 6.10. New Roundup Products. During the term of this Agreement,
Monsanto covenants and agrees to first offer (the “Product Offer”) to the Agent
the exclusive agency and distribution rights to any newly created non-selective
herbicide product, which is not marketed for Lawn and Garden Use as of the date
of this Agreement, and which Monsanto, in its exclusive, reasonable discretion,
determines to be suitable for sale as a new product for Lawn and Garden Use (the
“New Product”); provided, however, that for the Lawn and Garden Market, that any
new product containing Glyphosate or another non-selective herbicide shall be
considered to be a New Product. The Product Offer shall be in writing, shall be
in sufficient detail describing such New Product, and shall be made within sixty
(60) days of the date of commercialization of such New Product for uses other
than Lawn and Garden Use. In no event shall Monsanto, directly or indirectly,
commercialize any New Product for Lawn and Garden Use without first offering
such New Product to the Agent pursuant to the terms of this Section 6.10. If the
Agent agrees in writing within ninety (90) days of receipt of the Product Offer
to accept the New Product, then such New Product shall be, without further
action or amendment, included within the definition of Roundup Products and be
subject to the terms and conditions of this Agreement. In such event, the
parties shall adjust the Commission Thresholds to reflect this additional source
of revenue unless the New Product is a Glyphosate-based product or an
improvement of any existing Roundup Products in which case the Commission
Thresholds shall remain the same. If the Agent fails to agree in writing to
accept the Product Offer within such ninety (90) days of receipt, then Monsanto
shall have the exclusive right to manufacture, package, promote, distribute, and
sell such New Product, regardless of any actual or potential conflict with the
terms of Agreement.
     Section 6.11. [Intentionally Omitted.]

32



--------------------------------------------------------------------------------



 



     Section 6.12. Confidentiality. Except as necessary for its performance
under this Agreement, except as may be required by the federal securities laws
or other applicable laws and except to the extent required under certain
existing agreements to which Monsanto is a party (i.e., AHP Merger Agreement),
neither party shall at any time or in any manner, either directly or indirectly,
and neither party shall permit its employees to use, divulge, disclose or
communicate to any person or entity any “confidential information” of the other
party. For purposes of this Section 6.12, “confidential information” includes
any information of any kind, nature, or description that is proprietary, treated
as confidential by, owned by, used by, or concerning any matters affecting or
relating to the business of a party or the subject matter of this Agreement,
including but not limited to, the names, business patterns and practices of any
of its customers, its marketing methods and related data, the names of any of
its vendors and suppliers, the prices it obtains or has obtained or at which it
sells or has sold products or services, lists, other written records, and
information relating to its manner of operation. Notwithstanding the foregoing,
“confidential information” shall not include any information which (i) is or
becomes public knowledge through no fault or wrongful act of the party
disclosing such information or its employees, (ii) was known by such party prior
to any agency or distributor relationship with the other party or any
predecessor, (iii) is received by such party pursuant to the Formulation
Agreement and which is not otherwise confidential information, or (iv) is
received from a third party who is not obligated to keep such information
confidential. All “confidential information” in any form (electronic or
otherwise) shall be and remain the sole property of the party possessing such
information and shall be returned to such party upon the termination of this
Agreement upon such party’s reasonable request.
     Section 6.13. Noncompetition.
          (a) Noncompetition Period. The “Noncompetition Period” shall be the
term of this Agreement, and for the two-year period following the termination,
cancellation or non-renewal of this Agreement; provided, however, that in the
event (i) Monsanto terminates this Agreement pursuant to Section 10.4(a)(2),
(ii) Monsanto does not renew the EU Term pursuant to Section 10.2 or (iii) the
Agent terminates this Agreement pursuant to Section 10.5(a), the Noncompetition
Period shall be deemed to terminate simultaneously upon the effective date of
the termination of this Agreement or, in the case of non-renewal of any EU Term
pursuant to Section 10.2 upon termination thereof with respect to EU Countries
only.
          (b) Monsanto Covenant. Except as provided for in Section 3.8, Monsanto
covenants and agrees that for the Noncompetition Period, Monsanto will not, nor
will it permit any Affiliate to, directly or indirectly, own, manage, operate or
control, or participate in the ownership, management, operation or control of,
or be connected with or have any interest in, as a shareholder, partner,
creditor or otherwise, any “Competitive Business.” A Competitive Business shall
be any business which, anywhere within the Included Markets, (x) manufactures,
sells, markets or distributes any non-selective weed control product, whether
residual or non-residual, for Lawn and Garden Use or (y) competes with the
Roundup L&G Business; provided, however, this Section 6.13(b) shall not apply to
those actions of Monsanto or any Affiliate (i) to

33



--------------------------------------------------------------------------------



 



the extent such actions are expressly contemplated by this Agreement, for the
duration of this Agreement, (ii) to the extent that immediately upon termination
of this Agreement for whatever reason Monsanto or any Affiliates or successor to
the Roundup L&G Business shall continue to operate the Roundup L&G Business
without infringing this covenant, or (iii) to the extent that Monsanto’s
interest in a Competitive Business, as a shareholder, partner, creditor or
otherwise, is equal to or less than 5%. Furthermore, this Section 6.13(b) shall
not apply to any actions taken by Monsanto as authorized by Section 10.7(a)
during and after any period when Monsanto has given notice of termination in
accordance with Section 10.4(b).
          (c) Agent’s Covenant. The Agent covenants and agrees that during the
Noncompetition Period, the Agent will not, nor will it permit any Affiliate to,
directly or indirectly, own, manage, operate or control, or participate in the
ownership, management, operation or control of, or be connected with or have any
interest in, as a shareholder, partner, creditor or otherwise, any Competitive
Business; provided, however, this Section 6.13(c) shall not apply to those
actions of the Agent or any Affiliate (i) to the extent such actions are
expressly contemplated by this Agreement, for such term of this Agreement;
(ii) to the extent such actions relate to the products listed on Exhibit D
hereto in the countries listed therein, the products that the Agent either owns,
has contracted to purchase or entered into a letter of intent with respect to as
of the Effective Date and such additional products as the parties may from time
to time agree (the “Permitted Products”); (iii) to the extent that the Agent’s
interest in a Competitive Business, as a shareholder, partner, creditor or
otherwise, is equal to or less than 5%; or (iv) to any separate agreement with
Monsanto with respect to transgenic technology sharing. The parties agree to
compile a list of the Permitted Products within sixty (60) days after the
Effective Date which shall be substituted as Exhibit D.
          (d) Non-Solicitation by Monsanto. Monsanto agrees that for the
duration of the Noncompetition Period and for the two years thereafter, without
the prior written consent of the Agent, it will not, nor will it permit any of
its Affiliates to (i) solicit for employment any person then employed by the
Agent or any of its Affiliates or (ii) knowingly employ any employee of the
Agent or any of its Affiliates who voluntarily terminates such employment with
the Agent (or such Affiliate) after the Effective Date, until three months have
passed following termination of such employment.
          (e) Non-Solicitation by the Agent. The Agent agrees that for the
duration of the Noncompetition Period, without the prior written consent of
Monsanto, it will not, nor will it permit any of its Affiliates to (i) solicit
for employment any person then employed who works primarily with Roundup
Products or with other products with Lawn & Garden Uses (“Lawn & Garden
Employee”) by Monsanto or any of its Affiliates or (ii) knowingly employ any
Lawn & Garden Employee of Monsanto or any of its Affiliates who voluntarily
terminates such employment with Monsanto (or such Affiliate) after the Effective
Date, until three months have passed following termination of such employment.
          (f) Consideration. The consideration for the agreements contained in
this Section 6.13 are the mutual covenants contained herein, the agreement of
the parties to

34



--------------------------------------------------------------------------------



 



consummate the purchase of the Non-Roundup Assets, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged.
          (g) Modification. In the event a court (or other authority) refuses to
enforce the covenants and agreements contained in this Section 6.13, either
because of the scope of the geographical area specified in this Section 6.13,
the duration of the restrictions, or otherwise, the parties hereto expressly
confirm their intention that the geographical areas covered hereby, the time
period of the restrictions, or such other provision, be deemed automatically
reduced to the minimum extent necessary to permit enforcement.
          (h) Injunctive Relief. The parties acknowledge and agree that the
extent of damages to one party (the “non-breaching party”) in the event of an
actual or threatened breach of this Section 6.13 by the other party (the
“breaching party”) may be impossible to ascertain and there may be available to
the non-breaching party no adequate remedy at law to compensate the
non-breaching party in the event of such an actual or threatened breach by the
breaching party. Consequently, the parties agree that, in the event that either
party breaches or threatens to breach any such covenant or agreement, the
non-breaching party shall be entitled, in addition to any other remedy or relief
to which it may be entitled, including without limitation, money damages, to
seek to enforce any or all of such agreements or covenants against the breaching
party by injunctive or other equitable relief ordered by any court of competent
jurisdiction.
     Section 6.14. Industrial Property.
          (a) Monsanto represents and warrants that Monsanto or Affiliates are
the exclusive owners of the trademarks, trade names, packages, copyrights and
designs used in the sale of Roundup Products (hereinafter referred to as
“Industrial Property”). To Monsanto’s knowledge, the conduct of the Roundup L&G
Business as now being conducted and the use of the Industrial Property in the
conduct of the Roundup L&G Business, do not infringe or otherwise conflict with
any trademarks, registrations, or other intellectual property or proprietary
rights of others, nor has any claim been made that the conduct of the Roundup
L&G Business as now being conducted infringes or otherwise is covered by the
intellectual property of a third party, except for any conflict or infringement
which would not have a material adverse effect. To the knowledge of Monsanto,
none of the Industrial Property is currently being infringed upon by a third
party.
          (b) The Agent acknowledges the validity of the trademarks which
designate and identify Roundup Products. The Agent further acknowledges that
Monsanto is the exclusive owner of the Industrial Property.
          (c) The Agent agrees that, to the extent it uses Industrial Property,
such Industrial Property shall be used in its standard form and style as it
appears upon Roundup Products or as instructed in writing by Monsanto. No other
letter(s), word(s), design(s), symbol(s) or other matter of any kind shall be
superimposed upon, associated with or shown in such proximity to the Industrial
Property so as to tend to alter or dilute such Industrial Property,

35



--------------------------------------------------------------------------------



 



and the Agent further agrees not to combine or associate any of such Industrial
Property with any other industrial property. The generic or common name of
“Roundup” must always follow Roundup Products’ trademarks.
          (d) In all advertisements, sales and promotional or other printed
matter in which any Industrial Property appears, the Agent shall identify itself
by full name and address and state its relationship to Monsanto. In all such
material, the Roundup trademark shall be identified as a trademark owned by
Monsanto Company. In the case of a registered trademark, a ® shall be placed
adjacent to the trademark with the ® referring to a footnote reading “®
Registered trademark of Monsanto Company.” In the case of unregistered
trademarks, a “TM” shall be placed adjacent to the trademark with the “TM”
referring to a footnote reading “TM Trademark of Monsanto Company.”
          (e) On its letterheads, business cards, invoices, statements, etc.,
the Agent may identify itself as a distributor for the Industrial Property.
          (f) The Agent agrees that it will never use any Industrial Property or
any simulation of such Industrial Property as part of the Agent’s corporate or
other trading name or designation of any kind.
          (g) Upon expiration or in the event of any termination of this
Agreement, the Agent shall promptly discontinue every use of the Industrial
Property and any language stating or suggesting the Agent is a distributor for
Roundup Products. All advertising and promotional materials which use Industrial
Property shall be destroyed.
          (h) The Agent shall not use or facilitate the use of promotional
materials which disparage Roundup Products or Industrial Property. If the Agent
should become aware of any suspected counterfeiting of Roundup Products or
Industrial Property, the Agent shall promptly notify Monsanto of such suspected
counterfeiting. The Agent shall cooperate in any investigation or legal
proceedings that Monsanto deems desirable to protect its rights in the
Industrial Property. The Agent shall not promote the sale of products using
trademarks, packages or designs which are in Monsanto’s opinion deceptively
similar to Industrial Property.
     Section 6.15. Conflicts of Interest. Conflicts of interest relating to this
Agreement are strictly prohibited. Except as otherwise expressly provided
herein, neither party nor any of its directors, employees or agents, or its
subcontractors or vendors shall give to or receive from any director, employee
or agent of the other party any gift, entertainment or other favor of
significant value, or any commission, fee or rebate. Likewise, neither party nor
its directors, employees or agents or its subcontractors or vendors shall,
without prior written notification thereof to the other party, enter into any
business relationship with any director, employee, or agent of the other party
or any of its Affiliates unless such person is acting for and on behalf of such
party. Each party shall promptly notify the other of any violation of this
Section 6.15 and any consideration received as a result of such violation shall
be paid over or credited to the other party.

36



--------------------------------------------------------------------------------



 



     Section 6.16. Records Retention. The Agent and Monsanto shall each maintain
true and complete records in connection with this Agreement and shall retain all
such records for at least forty-eight (48) months following the termination or
expiration of this Agreement. This obligation shall survive the termination or
expiration of this Agreement.
ARTICLE 7 — CENTRAL AGREEMENTS
     Section 7.1. Acknowledgment of Central Agreements. The parties acknowledge
that Monsanto is a party to, and bound by the terms and obligations of, the
Central Agreements (which are attached hereto as Exhibit A). Accordingly, the
parties acknowledge that (i) some of the terms and conditions of this Agreement
may conflict with the terms and conditions of the Central Agreements, and/or
(ii) some of the terms and conditions of the Central Agreements may conflict
with, or be prohibited by, the terms and conditions of this Agreement. (Every
such conflict or prohibited term or condition within the meaning of clause
(i) or (ii) of this Section 7.1 shall collectively be referred to as a
“Conflict”). This Article 7 sets forth the parties’ agreement as to the effect
on this Agreement of such a Conflict.
     Section 7.2. Notice of Termination. Monsanto hereby represents and warrants
to the Agent that on June 26, 1998, Monsanto provided to Central proper notice
of Monsanto’s intent to terminate the Central Agreements, effective
September 30, 1999, which such notice is attached hereto as Exhibit B.
     Section 7.4. Conflict. Notwithstanding anything in this Agreement (or any
agreement between the parties) to the contrary, during the duration of the term
of the Central Agreements (as may be further amended subject to the prior
written consent of the Agent), to the extent that any term or provision (taken
alone or in conjunction with any other term or provision) of this Agreement
results in a Conflict (such term(s) or provision(s) being referred to herein as
a “Conflicting Provision”), (i) the provision(s) of the Central Agreement shall
control and such Conflicting Provision shall be unenforceable against all
parties to this Agreement during the pendency of such Conflict, and (ii) neither
party shall be considered to be in breach or default of any such Conflicting
Provision, either directly or as a result of such Conflict, on any other terms
and conditions of this Agreement; provided, however, in such instance of a
Conflict, all other provisions of this Agreement (i.e. all provisions, excluding
all Conflicting Provisions) shall be interpreted and enforced in such manner as
is reasonable and necessary to further the intentions and contemplations of this
Agreement.
     Section 7.6. Action by Parties and Assignment of Rights. The parties
covenant and agree to jointly develop an approach to establishing arrangements
or relationships with Central to account for any Conflicting Provisions. In this
regard, Monsanto covenants and agrees that, upon notification by the Agent of a
Conflict, the Agent may, to the extent reasonable and with the Steering
Committee’s prior written consent (which such consent shall not be unreasonably
held), enter into a contract (or other arrangement) directly (or on behalf of
Monsanto) with Central for such time until September 30, 1999, as the Agent
deems necessary so that the parties to this Agreement can further the intentions
and contemplations hereof. Furthermore, Monsanto

37



--------------------------------------------------------------------------------



 



covenants and agrees that, to the extent reasonable and pre-approved by the
Steering Committee (which such approval shall not be unreasonably held),
Monsanto will assign to the Agent any and all rights it has pursuant to the
Central Agreements, which the Agent reasonably requests, if such assignment
would benefit the parties in furthering the intentions and contemplations
hereof.
ARTICLE 8 — REPRESENTATIONS, WARRANTIES, AND COVENANTS
     Section 8.1. The Agent’s Representations and Warranties. The Agent hereby
represents and warrants that all of the following are true:
          (a) The Agent is a corporation duly incorporated, validly existing and
in good standing under the laws of Ohio and has all requisite corporate power
and authority to carry on and conduct its business as it is now being conducted,
to own or lease its assets and properties and is duly qualified and in good
standing in every jurisdiction in which the conduct of its business or ownership
of its assets requires it to be so qualified.
          (b) (i) The Agent has the full authority and legal right to carry out
the terms of this Agreement; (ii) the terms of this Agreement will not violate
the terms of any other material agreement, contract or other instrument to which
it is a party, and no consent or authorization of any other person, firm, or
corporation is a condition precedent to the Agent’s execution of this Agreement;
(iii) it has taken all action necessary to authorize the execution and delivery
of this Agreement; and (iv) this Agreement is a legal, valid, and binding
obligation of the Agent, enforceable in accordance with its terms.
          (c) The Agent is in compliance in all material respects with all
applicable Laws relating to its business.
          (d) There is no material suit, investigation, action or other
proceeding pending or threatened before any court, arbitration tribunal, or
judicial, governmental or administrative agency, against the Agent which would
have a material adverse effect on the ability of the Agent to perform its
obligations hereunder or which seeks to prevent the consummation of the
transactions contemplated herein.
          (e) The Agent has available, and will have available on September 30,
1998, sufficient immediately available funds to enable the Agent to pay the
Marketing Fee to Monsanto and to effect the consummation of the transactions
described herein.
          (f) There are no material disputes with underwriters under the Agent’s
insurance policies; each such policy is valid and enforceable in accordance with
its terms and is in full force and effect; there exists no default by the Agent
under any such policy, and there has been no material misrepresentation or
inaccuracy in any application therefor, which default, misrepresentation or
inaccuracy would give the insurer the right to terminate such policy, binder, or
fidelity bond or to refuse to pay a claim thereunder; and the Agent has not
received notice of cancellation or non-renewal of any such policy.

38



--------------------------------------------------------------------------------



 



     Section 8.2. Monsanto’s Representations and Warranties. Monsanto hereby
represents and warrants that all of the following are true:
          (a) Monsanto is a corporation duly incorporated, validly existing and
in good standing under the laws of Delaware and has all requisite corporate
power and authority to carry on and conduct its business as it is now being
conducted, to own or lease its assets and properties and is duly qualified and
in good standing in every jurisdiction in which the conduct of its business or
ownership of its assets requires it to be so qualified.
          (b) (i) Monsanto has the full authority and legal right to carry out
the terms of this Agreement; (ii) the terms of this Agreement will not violate
the terms of any other material agreement, contract or other instrument to which
it is a party, and no consent or authorization of any other person, firm, or
corporation is a condition precedent to this Agreement; (iii) it has taken all
action necessary to authorize the execution and delivery of this Agreement; and
(iv) this Agreement is a legal, valid, and binding obligation of Monsanto,
enforceable in accordance with its terms.
          (c) Monsanto is in compliance, in all material respects, with all
applicable Laws relating to its business.
          (d) There is no material suit, investigation, action or other
proceeding pending or threatened before any court, arbitration tribunal, or
judicial, governmental or administrative agency, against Monsanto which would
have a material adverse effect on the ability of Monsanto to perform its
obligations hereunder or which seeks to prevent the consummation of the
transactions contemplated herein.
ARTICLE 9 — INDEMNIFICATION
     Section 9.1. Indemnification and Claims Procedure.
          (a) Indemnification. Each party hereto agrees to indemnify, defend and
hold harmless the other party and its employees, officers, directors, agents and
assigns from and against any and all loss (including reasonable attorneys’
fees), damage, injury or liability and asserted by or on behalf of a third party
for injury to or death of a person for loss of or damage to property, including
employees and property of the indemnified party (“Loss”), to the extent
resulting directly or indirectly from the indemnifying party’s (i) breach of a
duty, representation, or obligation of this Agreement, or (ii) negligence or
willful misconduct in the performance of its obligations under this Agreement,
except to the extent that such indemnification is void or otherwise
unenforceable under applicable law in effect on or validly retroactive to the
date of this Agreement.
          (b) Claims Procedure. Promptly after receipt by either party hereto
(the “Indemnitee”) of any notice of any demand, claim or circumstances which,
with the lapse of

39



--------------------------------------------------------------------------------



 



time, would or might give rise to a claim or the commencement (or threatened
commencement) of any action, proceeding or investigation (an “Asserted
Liability”) that may result in a Loss, the Indemnitee shall give notice thereof
(the “Claims Notice”) to the party obligated to provide indemnification pursuant
to Section 9.1(a). The Claims Notice shall describe the Asserted Liability in
reasonable detail, and shall indicate the amount (estimated, if necessary to the
extent feasible) of the Loss that has been or may be suffered by the Indemnitee.
Thereafter, the following procedures shall apply:
               (1) The indemnifying party may elect to compromise or defend, at
its own expense by its own counsel, any Asserted Liability;
               (2) If the indemnifying party elects to compromise or defend such
Asserted Liability, it shall within thirty (30) days (or sooner if the nature of
the Asserted Liability so requires) notify the Indemnitee of its intent to do
so, and the Indemnitee shall cooperate, at the expense of the indemnifying
party, in the compromise of, or defense against, such Asserted Liability, and
shall make available to the indemnifying party any books, records or other
documents within its control that are necessary or appropriate for such defense;
               (3) If the indemnifying party has elected to defend the Asserted
Liability, any offer to compromise or settle transmitted to the indemnifying
party shall thereafter be transmitted in writing to the Indemnitee. If, after a
reasonable period of time to consider such offer — which time shall be deemed to
be ten (10) days from the date of transmittal of such offer using the notice
procedures set forth in Section 11.9, unless the circumstances otherwise require
— the Indemnitee refuses to give consent to the settlement or compromise of the
Asserted Liability, then the liability of the indemnifying party with respect to
such Asserted Liability shall be thereafter limited to the amount of the offer
of settlement or compromise. This cap on liability shall not be applicable if
the Indemnifying Party does not elect to defend Indemnitee against the Asserted
Liability;
               (4) Notwithstanding the foregoing, neither the indemnifying party
nor the Indemnitee may settle or compromise any claim over the objection of the
other, provided however, that consent to settlement or compromise shall not be
unreasonably withheld;
               (5) If the indemnifying party elects not to compromise or defend
the Asserted Liability, fails to notify the Indemnitee of its election as herein
provided, or contests its obligation to indemnify under this Agreement, the
Indemnitee may pay, compromise or defend such Asserted Liability, with a
reservation of all rights to seek indemnification hereunder against the
indemnifying party; and
               (6) Notwithstanding the foregoing, the Indemnitee and the
indemnifying party may participate, in all instances, and at their own expense,
in the defense of any Asserted Liability.

40



--------------------------------------------------------------------------------



 



ARTICLE 10 — TERMS, TERMINATION, AND FORCE MAJEURE
     Section 10.1. Terms. Notwithstanding anything in this Agreement to the
contrary, for all EU Countries within the Included Markets, this Agreement shall
be subject to the initial term and the renewal terms, as set forth in
Section 10.2(a) (collectively, the “EU Term”). For all other countries within
the Included Markets, excluding the EU Countries, this Agreement shall commence
as of the Effective Date and shall continue unless and until terminated as
provided herein.
     Section 10.2. EU Initial Term and Renewal.
          (a) For each of the EU Countries within the Included Markets, the
initial term of this Agreement shall commence as of the Effective Date, and
continue through September 30, 2005, unless and until sooner terminated as
provided herein. Following the initial term of this Agreement, the parties have
the following options to renew the EU Term of this Agreement, subject to
Section 10.3 below, under the same terms and conditions of this Agreement,
unless and until sooner terminated as provided herein:
               (1) The parties may mutually agree to renew the initial EU Term
of this Agreement for three (3) years, unless otherwise prohibited herein;
               (2) Following the renewal of the EU Term pursuant to
Section 10.2(a)(1), the parties may mutually agree to renew the EU Term of this
Agreement for an additional seven (7) years, unless otherwise prohibited herein;
and
               (3) Following the renewal of the EU Term pursuant to
Section 10.2(a)(2), the parties may mutually agree to renew the EU Term of this
Agreement for three (3) years, unless otherwise prohibited herein.
     Section 10.3. Procedure to Renew.
          EU Term. Not later than 6 months preceding the date in which the
initial EU Term, or any renewal EU Term, of this Agreement terminates pursuant
to section 10.2(a), the parties may (if otherwise permitted herein), mutually
agree in writing to renew the EU Term of this Agreement as provided in
Section 10.2(a).
     Section 10.4. Termination by Monsanto.
          (a) Termination Rights. In addition to its right to terminate this
Agreement pursuant to Section 10.9, Monsanto shall have the right to terminate
this Agreement by giving the Agent a termination notice specified for each
termination event upon the occurrence and continuance of either of the
following:
               (1) An Event of Default occurring at any time; or

41



--------------------------------------------------------------------------------



 



               (2) A Change of Control with respect to Monsanto (excluding the
merger currently contemplated with American Home Products) or a Roundup Sale by
giving the Agent a notice of termination, which termination shall be effective
at the end of the later of twelve (12) months or the next Program Year, provided
that in the event of a Change of Control or a Roundup Sale, neither Monsanto nor
the successor to the Roundup L&G Business shall have the right to terminate this
Agreement prior to the end of the fifth (5th) Program Year.
          (b) Event of Default. An Event of Default shall mean any of the
following occurrences:
               (1) a Material Breach of this Agreement committed by the Agent
and established in accordance with the provisions of Section 10.4(g) of this
Agreement;
               (2) a Material Fraud committed by the Agent and established in
accordance with the provisions of Section 10.4(g) of this Agreement;
               (3) Material Willful Misconduct committed by the Agent and
established in accordance with the provisions of Section 10.4(g) of this
Agreement;
               (4) (i) the occurrence of an Egregious Injury which is not cured
within ninety (90) days following the Agent’s receipt of written notice thereof,
or (ii) the occurrence of an Egregious Injury which, in the commercially
reasonable opinion of Monsanto cannot be cured within a ninety (90) day period;
               (5) subject to Section 10.8, any decline of the Sell-Through
Business on a three (3) Program Years cumulative basis or two (2) consecutive
Program Years with a decline in the Sell-Through Business in each Program Year
in excess of five percent (5%) either in North America, the UK or France or in
the Rest of the World, (“Regional Performance Default”) unless Agent
demonstrates to the Arbitrators in accordance with Section 10.4(g), in any
manner reasonably requested by the Arbitrators that (A) such decline is directly
caused by the exercise by Monsanto’s Ag president of his or her right of veto as
provided for in Section 4.2(b) or (B) such decline was caused primarily by a
severe decline of the general economic conditions or an overall severe decline
in the market for lawn and garden consumables products in such region rather
than by the Agent’s failure to perform its duties hereunder and further provided
that any Regional Performance Default shall only cause the termination of this
Agreement with respect to the region where such Regional Performance Default
occurs;
               (6) the Insolvency of Agent;
               (7) the occurrence of a Change of Control of the Agent, without
the prior written consent of Monsanto; provided that the Acquiror in such Change
of Control (i) currently engages (directly or through its Affiliates) in the
manufacture, sale, marketing, or distribution of any product containing
Glyphosate or any similar active ingredient, or (ii) currently sells, markets,
or distributes (directly or through its Affiliates) any product(s) in the

42



--------------------------------------------------------------------------------



 



Lawn and Garden Channels for Lawn and Garden Use, which such product(s), in
Monsanto’s reasonable commercial opinion, compete in a material manner with
Roundup Products, or (iii) may, in Monsanto’s reasonable commercial opinion,
materially detract from, or diminish, the Agent’s (or such successor’s) ability
to fulfill its duties and obligations with regard to the Roundup Business, or
(iv) competes in any material respect with Monsanto in Monsanto’s Ag (including
seed) or biotech businesses.
               (8) the occurrence of a Change of Significant Ownership of the
Agent, without the prior written consent of Monsanto; or
               (9) except to the extent permitted herein, (i) the assignment of
all, or substantially all, of the Agent’s rights, or (ii) the delegation of all,
or substantially all, of the Agent’s obligations hereunder, in either instance
without the prior written consent of Monsanto.
               As to any Event of Default defined in Sections 10.4(b)(1)-(4),
such termination shall take effect on the later of the first business day
following the thirtieth (30th) day after the sending of a termination notice to
the Agent in accordance with the provisions of Section 11.9, or the date
designated by Monsanto in said termination notice. As to an Event of Default
defined in Section 10.4(b)(5), such termination shall take effect at the later
of twelve (12) months or the end of the next Program Year. As to any Event of
Default defined in Sections 10.4(b)(6)-(9), such termination shall take effect
on the later of the first business day following the seventh (7th) day after the
sending of a termination notice to Agent, or the date designated by Monsanto in
said notice of termination.
          (c) Payment of Termination Fee. Except for termination of this
Agreement by Monsanto upon any Event of Default, a Termination Fee (as specified
in Section 10.4.(d)) shall only be paid either by Monsanto or by the successor
to the Roundup Business, as the case may be, upon the following terms and
conditions:

  (1)   in the event the Agreement is effectively terminated by either Monsanto
or its successor or by the Agent upon Material Breach, Material Fraud or
Material Willful Misconduct by Monsanto as provided for in Section 10.5.(c);    
(2)   no later than the effective date of the applicable termination notice and
no later than the effective date of the termination; and     (3)   only in the
event the Agent does not become the successor to the Roundup Business, in which
case the Termination Fee shall not be paid but shall be credited against the
purchase price as described in Section 10.4(d).

43



--------------------------------------------------------------------------------



 



          (d) Termination Fee.
               Monsanto and the Agent stipulate and agree that the injury which
will be caused to the Agent by the termination of this Agreement under the
circumstances which shall give rise to the payment of the Termination Fee are
difficult or impossible of accurate estimation; that by establishing the
Termination Fee they intend to provide for the payment of damages and not a
penalty; and that the sum stipulated for the Termination Fee is a reasonable
pre-estimate of the probable loss which will be suffered by the Agent in the
event of such termination.
               The Termination Fee payable shall vary in accordance with the
Table hereunder:

      Program Year   Termination Fee
0-5
  $150MM*
6
  $140MM
7
  $130MM
8
  $120MM
9
  $110MM
10
  $100MM
11-20
  Seven and a half percent (7.5%) of the portion of the purchase price for the
Roundup Sale above $1.2 billion (which shall be no less than $16MM in any event)
provided that in the event of a Change of Control and subsequent termination of
this Agreement by the successor to the Roundup Business and the absence of any
purchase price, the fair market value of the Roundup Business shall be
determined by an independent accounting firm mutually agreeable to the parties.

 

*   $185MM if Monsanto or any successor terminates within the first five
(5) years for anything other than an Event of Default on the part of the Agent.

          (e) Remedies for Monsanto. Subject to Section 10.4(g), in case of
termination by Monsanto upon any of the Events of Default by the Agent specified
in Section 10.4(b)(1)-(4), Monsanto shall be entitled to exercise all remedies
available to it, either at law or in equity. In case of termination by Monsanto
upon the Event of Default by the Agent specified in Section 10.4(b)(5),
termination of this Agreement shall be the exclusive remedy of Monsanto. In

44



--------------------------------------------------------------------------------



 



the case of termination by Monsanto upon any of the Events of Default specified
in Sections 10.4(b)(6)-(9), the remedies of Monsanto shall be limited to
(i) termination of this Agreement and (ii) the recovery of reasonable and
customary out-of-pocket expenses incurred by Monsanto in transferring the
Agent’s duties hereunder to a new agent; provided that in no case shall the
amount of expenses recoverable under this provision exceed $20MM.
          (f) Exclusive Remedy. The payment of a Termination Fee to the Agent
under Section 10.4(c) shall be deemed to constitute the exclusive remedy for any
damages resulting out of the termination of this Agreement by Monsanto or the
successor to the Roundup Business pursuant to Section 10.4(c) and the Agent
shall waive its right to exercise any other remedies otherwise available at law
or in equity.
          (g) Arbitration. In the event either party claims that a Material
Breach, a Material Fraud, or Material Willful Misconduct has been committed by
the other party (the “Breaching Party”), the following procedures shall apply:
          (1) After the asserted occurrence of a Material Breach, a Material
Fraud, or Material Willful Misconduct, the party who contends that such breach,
fraud or misconduct has occurred (the “Claimant”) shall send to the Breaching
Party a notice, in accordance with the notice provisions of Section 11.9 of this
Agreement, in which the Claimant shall: (i) identify the Material Breach,
Material Fraud, or Material Willful Misconduct which it contends has occurred;
(ii) appoint an arbitrator; and (iii) demand that the Breaching Party appoint an
arbitrator.
          (2) Within fifteen (15) days after receipt of the notice, the
Breaching Party shall send a response to the Claimant, in accordance with the
notice provisions of Section 11.9 of this Agreement, in which the Breaching
Party shall: (i) indicate whether it contests the asserted occurrence of the
Material Breach, Material Fraud, or Material Willful Misconduct, as the case may
be; and (ii) if it does contest such asserted occurrence, appoint a second
arbitrator. The failure on the part of the Breaching Party to timely respond to
the notice, and/or to timely appoint its arbitrator, shall be deemed to
constitute acceptance of the arbitrator designated by the Claimant as the sole
arbitrator.
          (3) If the Breaching Party appoints an arbitrator, then within fifteen
(15) days after the receipt of the Breaching Party’s response by the Claimant,
the two arbitrators shall jointly appoint a third arbitrator. If the arbitrators
selected by the parties are unable or fail to agree upon the third arbitrator,
the third arbitrator shall be selected by the American Arbitration Association.
Upon their selection by either means, the three arbitrators (the “Arbitrators”)
shall expeditiously proceed to determine whether a Material Breach, Material
Default or Material Willful Misconduct has occurred, in accordance with the
procedures hereafter set forth.
          (4) Except as specifically modified herein, the arbitration proceeding
contemplated by this section (the “Arbitration”) shall be conducted in
accordance with Title 9 of the US Code (United States Arbitration Act) and the
Commercial Arbitration Rules of the American Arbitration Association, and
judgment on the award rendered by the arbitrators may be

45



--------------------------------------------------------------------------------



 



entered in any court having jurisdiction thereof. The cost of the Arbitration
shall be borne equally by the parties, with the understanding that the
Arbitrators may reimburse the prevailing party, if any, as determined by the
Arbitrators for that party’s cost of the Arbitration in connection with the
award made by the Arbitrators as described below.
          (5) The award shall be made within three (3) months after the
appointment of the third Arbitrator, and each of the Arbitrators shall agree to
comply with this schedule before accepting appointment. However, this time limit
may be extended by agreement of the parties or by the Arbitrators, if necessary.
          (6) Consistent with the expedited nature of arbitration, each party
will, upon the written request of the other party, promptly provide the other
with copies of documents relevant to the issues raised by the notice or the
response, including those documents on which the producing party may rely in
support of or in opposition to any claim or defense. Any dispute regarding
discovery, or the relevance or scope thereof, shall be determined by the
Arbitrators, which determination shall be conclusive. All discovery shall be
completed within 60 days following the appointment of the third Arbitrator.
          (7) At the request of a party, the Arbitrators shall have the
discretion to order examination by deposition of witnesses to the extent the
Arbitrators deem such additional discovery relevant and appropriate. Depositions
shall be held within 30 days of the making of a request, and shall be limited to
a maximum of number of hours’ duration as may be mutually agreed to by the
parties, or in the absence of such agreement as may be determined by the
Arbitrators. All objections are reserved for the arbitration hearing, except for
objections based on privilege and proprietary or confidential information.
          (8) Either party may apply to the Arbitrators seeking injunctive
relief until the arbitration award is rendered or the controversy is otherwise
resolved. Either party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any interim or provisional
relief that is necessary to protect the rights or property of that party,
pending the establishment of the arbitral tribunal (or pending the arbitral
tribunal’s determination of the merits of the controversy).
          (9) The scope of the Arbitration shall include the following:
               (a) a determination as to whether the act(s) or omission(s) set
forth by the Claimant have occurred;
               (b) a determination as to whether those act(s) or omissions(s)
determined to have occurred constitute a breach of this Agreement, fraudulent
conduct in connection with this Agreement, or willful misconduct in connection
with this Agreement, as the case may be;

46



--------------------------------------------------------------------------------



 



               (c) a determination as to whether those act(s) or omissions(s)
determined to have occurred constitute a Material Breach, a Material Fraud, or
Material Willful Misconduct, as the case may be;
               (d) a determination as to the amount of monetary damages, if any,
suffered by the Claimant, as a result of those act(s) or omissions(s) determined
to have occurred which constitute a breach of this Agreement, fraudulent conduct
in connection with this Agreement, or willful misconduct in connection with this
Agreement, as the case may be, regardless of whether such act(s) or omission(s)
rise to the level of Material Breach, Material Fraud, or Material Willful
Misconduct, as the case may be;
               (e) a determination, to the extent applicable, of the specific
performance which could and should be decreed to correct any breach, fraud or
material misconduct which the Arbitrators determine can be cured by the issuance
of such decree;
               (f) a determination as to which party, if any, is the prevailing
party in the Arbitration, and the amount of such party’s costs and fees. “Costs
and fees” means all reasonable pre-award expenses of the arbitration, including
the arbitrators’ fees, administrative fees, travel expenses, out-of-pocket
expenses such as copying and telephone, court costs, witness fees, and
attorneys’ fees; and
               (g) a determination as to such matters as the Arbitrators deem
necessary and appropriate to carry out their duties in connection with the
Arbitration.
          (10) The Arbitrators’ award shall be in writing, shall be signed by a
majority of the Arbitrators, and shall include a statement regarding the reasons
for the disposition of any claim.
          (11) The Arbitrators’ award shall, as applicable, include the
following:
               (a) to the extent that the Arbitrators determine that the
Claimant has suffered monetary damages as a result of those act(s) or
omissions(s) determined to have occurred which constitute a breach of this
Agreement, fraudulent conduct in connection with this Agreement, or willful
misconduct in connection with this Agreement, as the case may be, a monetary
award in the amount of those damages;
               (b) to the extent that the Arbitrators determine that the harm
resulting from those act(s) or omissions(s) determined to have occurred can be
cured, in whole or in part by a decree of specific performance, such a decree of
specific performance implementing such determination as can be submitted to and
made the order of a Court of competent jurisdiction;
               (c) to the extent that the Arbitrators determine that those
act(s) or omissions(s) determined to have occurred constitute a Material Breach,
a Material Fraud, or Material Willful Misconduct, as the case may be, an award
authorizing the Claimant to

47



--------------------------------------------------------------------------------



 



immediately terminate this Agreement, together with damages or specific
performance, if determined by the Arbitrators to be appropriate;
               (d) to the extent that the Arbitrators determine that there is a
prevailing party, and that said prevailing party should receive an award of its
Costs and Fees, such award to the prevailing party; and
               (e) such other matters as the Arbitrators deem necessary and
appropriate to implement their determinations made in the Arbitration.
          (12) The written determination of the Arbitrators shall be made and
delivered promptly to the parties to the Arbitration and shall be final and
conclusive upon the parties to the Arbitration.
          (13) Except as may be required by law, neither a party nor an
Arbitrator may disclose the existence, content, or results of any Arbitration
hereunder without the prior written consent of both parties.
     Section 10.5. Termination by the Agent.
          (a) Material Breach, Material Fraud and Material Willful Misconduct.
The Agent may terminate this Agreement in accordance with the provisions of
Section 10.4(g) upon :
               (1) a Material Breach of this Agreement committed by Monsanto and
established in accordance with the provisions of Section 10.4(g) of this
Agreement;
               (2) a Material Fraud committed by Monsanto and established in
accordance with the provisions of Section 10.4(g) of this Agreement;
               (3) Material Willful Misconduct committed by Monsanto and
established in accordance with the provisions of Section 10.4(g) of this
Agreement.
Such termination shall take effect on the later of the first business day
following the thirtieth (30th) day after the sending of a termination notice to
Monsanto in accordance with the provisions of Section 11.9, or the date
designated by the Agent in said termination notice.
          (b) Roundup Sale. The Agent may terminate this Agreement by written
notice thereof to Monsanto upon receipt of notice of a Roundup Sale as described
in Section 10.6.
          (c) Termination Fee. Upon termination of this Agreement by the Agent
pursuant to Section 10.5(a), Monsanto shall pay to the Agent the Termination Fee
applicable pursuant to the Table set forth in Section 10.4.(c).

48



--------------------------------------------------------------------------------



 



     Section 10.6. Roundup Sale.
          (a) Notice of Sale; Quiet Period. Monsanto agrees to provide the Agent
with prior written notice of any contemplated Roundup Sale. Thereafter, the
Agent shall be entitled to participate in the Roundup Sale process, and the
parties agree to negotiate in good faith with respect thereto. In the event of
an auction in connection with a contemplated Roundup Sale, the Agent shall be
entitled to submit a bid and additionally shall be entitled to a fifteen
(15) day exclusive negotiation period following the receipt and review by
Monsanto of all bids (the “Quiet Period”), provided that the Agent’s bid shall
not be discounted by any Termination Fee and that during the Quiet Period, the
Agent shall have the right to revise its original bid but shall not have the
right to review the terms of any other bids.
          (b) Credit of Termination Fee. In the event that the Agent or any of
its Affiliates acquires the Roundup Business in a Roundup Sale, the Termination
Fee that would have been payable to the Agent upon a termination pursuant to
Section 10.4(a)(2) shall be credited against the purchase price to be paid by
the Agent or such Affiliate in the Roundup Sale.
          (c) Agent’s Election. In the event that Monsanto determines to
consummate a Roundup Sale with a party other than the Agent, Monsanto shall
deliver the Agent notice thereof and of the identity of such other party. Within
thirty (30) days of receipt of such notice, the Agent shall deliver written
notice to Monsanto stating either that:
               (1) The Agent intends to terminate this Agreement pursuant to
Section 10.5(b), in which case such notice shall constitute a termination notice
for purposes of this Agreement provided that the termination shall be effective
at the end of the Third Program Year following the Program Year in which the
Agent delivers its Notice of Termination pursuant to this provision; or
               (2) The Agent will not terminate this Agreement pursuant to
Section 10.5(b) and agrees to continue the performance of its obligations under
the Agreement unless and until the Agent receives a termination notice delivered
in accordance with the terms of this Agreement by the successor to the Roundup
Business.
          (d) Successor. Upon consummation of a Roundup Sale to a party other
than the Agent, Monsanto’s successor to the Roundup L&G Business shall assume
all rights and responsibilities of Monsanto under this Agreement.
     Section 10.7. Effect of Termination.
          (a) Nonexclusive Status. Notwithstanding anything contained in this
Agreement to the contrary, during and after any period when Monsanto has given
notice of termination in accordance with Section 10.4(b)(5), (i) Monsanto may
make this Agreement nonexclusive with respect to the sales and marketing
services to be provided by the Agent

49



--------------------------------------------------------------------------------



 



hereunder, provided that the sales revenues generated by such second agent shall
be included in Program Sales Revenues and any commercially reasonable commission
payable to such second agent shall be included in Program Expense, (ii) Monsanto
shall have access to all information held by the Agent with respect to the
subject matter of this Agreement, and (iii) the Agent shall cooperate with
Monsanto to establish an alternative distribution system for Roundup Products.
          (b) Prior Obligations and Shipments. Termination shall not affect
obligations of Monsanto or of the Agent which have arisen prior to the effective
date of termination.
          (c) Representations and Materials. Upon termination of this Agreement
for any reason, the Agent shall not continue to represent itself as Monsanto’s
authorized agent to deal in Roundup Products, and shall remove, so far as
practical, any printed material relating to such products from its salesperson’s
manuals and shall discontinue the use of any display material on or about the
Agent’s premises containing any reference to Roundup Products.
          (d) Return of Books, Records, and other Property. To the extent not
otherwise provided herein, upon termination of this Agreement, the Agent shall
immediately deliver to Monsanto all records, books, and other property of
Monsanto.
     Section 10.8. Force Majeure.
          If either party is prevented or delayed in the performance of any of
its obligations by force majeure and if such party gives written notice thereof
to the other party within twenty (20) days of the first day of such event
specifying the matters constituting force majeure, together with such evidence
as it reasonably can give, then the party so prevented or delayed will be
excused from the performance or punctual performance, as the case may be, as
from the date of such notice for so long as such cause of prevention or delay
continues. For the purpose of this Agreement, the term “force majeure” will be
deemed to include an act of God, war, hostilities, riot, fire, explosion,
accident, flood or sabotage; lack of adequate fuel, power, raw materials,
containers or transportation for reasons beyond such party’s reasonable control;
labor trouble, strike, lockout or injunction (provided that neither party shall
be required to settle a labor dispute against its own best judgment); compliance
with governmental laws, regulations, or orders; breakage or failure of machinery
or apparatus; or any other cause whether or not of the class or kind enumerated
above, including, but not limited to, a severe economic decline or recession,
which prevents or materially delays the performance of this Agreement in any
material respect arising from or attributable to acts, events, non-happenings,
omissions, or accidents beyond the reasonable control of the party affected.
     Section 10.9. Special Termination Provisions.
     (a) In the event the parties fail to close the sale by Monsanto to the
Agent of the Non-Roundup Assets by the later of March 31, 1999 or such later
date as mutually agreed upon by the parties, the parties agree:

50



--------------------------------------------------------------------------------



 



          (1) Monsanto may elect to terminate this Agreement by giving notice of
such termination to the Agent in accordance with the provisions of Section 11.9
of this Agreement on the later of (k) March 31, 1999 and (y) fifteen
(15) calendar days after termination of the Asset Purchase Agreement between
Monsanto and the Agent, with respect to the sale of the Non-Roundup Assets,
pursuant to the terms thereof to Agent in accordance with the provisions of
Section 11.9 of this Agreement. Any such termination shall be effective on
September 30, 1999. In such event, (i) there shall be no deferral under
Section 3.5(b) of the Contribution Payment required to be made by Agent,
(ii) the MAT Expenses in the Annual Business Plan for the 1999 Program Year
shall be $35MM, and the Netbacks for the 1999 Program Year shall not exceed
twelve percent (12%) of Program Sales Revenues unless already committed as the
Effective Date and (iii) the Agent’s Commission specified in Section 3.6 shall
not be applicable and, in lieu thereof, the Agent’s commission shall, effective
as of October 1, 1998, be twenty-eight percent (28%) of Program Sales Revenue,
payable quarterly within fifteen (15) days following the end of each quarter,
with each quarterly payment being in an amount not to exceed the cumulative
percentage of the maximum applicable commission apportioned at twenty-five
percent (25%) per quarter, subject to the following limitations:
               (A) A maximum commission of $52MM per Program Year if such
closing does not occur because the Agent has not sold or divested its Finale
business or otherwise disposed of the Finale business in a manner satisfactory
to Monsanto;
               (B) A maximum commission of $55MM per Program Year if such
closing does not occur because the Federal Trade Commission issues an order
prohibiting the purchase of the Non-Roundup Assets by the Agent; and
               (C) A maximum commission of $53.5MM per Program Year if such
closing does not occur for any other reason than specified in clauses (A) or
(B) above.
          (b) In the event that Monsanto terminates this Agreement pursuant to
Section 10.9(a)(1), the provisions of this Section 10.9 shall supersede
Section 3.6 and Section 10.4 in their entirety.
          (c) In the event that Monsanto elects not to terminate this Agreement
pursuant to Section 10.9(a)(1), (i) there shall be no deferral under
Section 3.5(b) of the Contribution Payment, (ii) the Agent’s commission shall,
for Program Year 1999, be calculated as provided in Section 10.9(a)(1) at a
maximum commission of $53.5MM and in Program Year 2000 and thereafter the
Agent’s commission shall be the Commission specified in Section 3.6;
(iii) Section 10.4(a)(2) shall be amended to the effect that Monsanto or any
successor shall have the right to terminate this Agreement at any time upon a
Change of Control with respect to Monsanto or a Roundup Sale by giving the Agent
a notice of termination which shall be effective at the end of the later of
twelve (12) months or the next Program Year; and (iv) the Agent shall not be
entitled to any the Termination Fee as specified in Section 10.4(d), but rather,
subject to Section 10.4(g), the Agent shall be entitled to exercise all remedies
available to it either at law or in equity for any breach of this Agreement by
Monsanto.

51



--------------------------------------------------------------------------------



 



ARTICLE 11 — MISCELLANEOUS
     Section 11.1. Relationship of the Parties. Notwithstanding anything herein
to the contrary, the parties’ status with respect to each other shall be, at all
times during the term of this Agreement, that of independent contractors
retaining complete control over and complete responsibility for their respective
operations and employees. Except as expressly provided herein, this Agreement
shall not confer, nor shall be construed to confer, on either party any right,
power or authority (express or implied) to act or make representations for, or
on behalf of, or to assume or create any obligation on behalf of, or in the name
of the other party. Nothing in this Agreement shall confer, or shall be
construed to: (i) confer on the Agent any mutual proprietary interest in, or
subject the Agent to any liability for, the business, assets, profits, losses,
or obligations associated with Monsanto’s manufacture, marketing, distribution
and sales of Roundup Products; (ii) otherwise make either party a partner,
member, or joint venturer of the other party (A) for purposes of the tax laws of
the United States or any other country, or (B) for any other purposes under any
other Laws; or (iii) create a franchise relationship between the parties. The
parties expressly agree that at no time during the term of this Agreement, shall
either party through its officers, directors, agents, employees, independent
contractors or other representatives or through their respective representatives
on the Steering Committee or Global Roundup Team take any action inconsistent
with the foregoing expression of the nature of their relationship, except as
required pursuant to applicable governmental authority under applicable Law or
with the express written consent of the other party. Accordingly, the parties
expressly agree to cooperate and communicate with the Steering Committee and the
Global Roundup Support Team from time to time and in all events, annually, to
ensure that both parties’ actions are in compliance with this Section 11.1
     Section 11.2. Interpretation in accordance with GAAP. The parties
acknowledge that several terms and concepts (such as various financial and
accounting terms and concepts) used or referred to herein are intended to have
specific meanings and are intended to be applied in specific ways, but they are
not so expressly and fully defined and explained in this Agreement. In order to
supplement definitions and other provisions contained in this Agreement and to
provide a means for interpreting undefined terms and applying certain concepts,
the parties agree that, except as expressly provided herein, when costs are to
be determined or other financial calculations are to be made, GAAP as well as
the party’s past accounting practices shall be used to interpret and determine
such terms and to apply such concepts. For example, when actual costs and
expenses are referred to herein, they are not intended to contain any margin or
profit for the party incurring such costs or expenses.
     Section 11.3. Currency. All amounts payable and calculations under this
Agreement shall be in United States dollars. As applicable, Program Sales
Revenue, Program Expenses, Cost of Goods Sold, Service Costs, and Program EBIT
shall be translated into United States dollars at the rate of exchange at which
United States dollars are listed in International Financial Statistics
(publisher, International Monetary Fund) or if it is not available, The Wall
Street

52



--------------------------------------------------------------------------------



 



Journal for the currency of the country in which the sales were made or the
transactions occurred at the average rate of exchange for the Quarter in which
such sales were made or transactions occurred.
     Section 11.4. Monsanto Obligations. All permits, licenses, and
registrations needed for the sale of Roundup Products shall be obtained by
Monsanto. Monsanto shall assume the cost of all federal and state registration
fees related to the sale of Roundup Products, with such costs being included
within Program Expenses.
     Section 11.5. Expenses. Except as otherwise specifically provided in this
Agreement, the Agent and Monsanto will each pay all costs and expenses incurred
by each of them, or on their behalf respectively, in connection with this
Agreement and the transactions contemplated hereby, including fees and expenses
of their own financial consultants, accountants and counsel.
     Section 11.6. Entire Agreement. This Agreement, together with all
respective exhibits and schedules hereto, constitutes the entire agreement
between the parties hereto pertaining to the subject matter hereof and
supersedes all representations, warranties, understandings, terms or conditions
on such subjects that are not set forth herein or therein. Agreements on other
subjects, such as security and other credit agreements or arrangements, shall
remain in effect according to their terms. The parties recognize that, from time
to time, purchase orders, bills of lading, delivery instructions, invoices and
similar documentation will be transmitted by each party to the other to
facilitate the implementation of this Agreement. Any terms and conditions
contained in any of those documents which are inconsistent with the terms of
this Agreement shall be null, void and not enforceable. This Agreement is for
the benefit of the parties hereto and is not intended to confer upon any other
person any rights or remedies hereunder. The provisions of this Agreement shall
apply to each division or subsidiary of the Agent and Monsanto and either the
Agent or Monsanto may seek enforcement of the provisions of this Agreement on
behalf of or with respect to a particular subsidiary or division without
changing the rights and obligations of the parties under this Agreement as to
other aspects of the Agent’s or Monsanto’s business.
     Section 11.7. Modification and Waiver. No conditions, usage of trade,
course of dealing or performance, understanding or agreement purporting to
modify, vary, explain or supplement the terms or conditions of the Agreement and
no amendment to or modification of this Agreement, and no waiver of any
provision hereof, shall be effective unless it is in writing and signed by each
party hereto. No waiver by either Monsanto or the Agent, with respect to any
default or breach or of any right or remedy, and no course of dealing shall be
deemed to constitute a continuing waiver of any other breach or default or of
any other right or remedy, unless such waiver be expressed in writing signed by
the party to be bound.
     Section 11.8. Assignment. This Agreement is personal to the Agent and,
except as set forth in Section 2.3, the Agent shall not assign any rights or
delegate any duties that the Agent has or may have under this Agreement, either
voluntarily, involuntarily by operation of law or otherwise by sale, assignment,
transfer, delegation or other arrangement having similar effect, without
Monsanto’s prior written consent except as specifically provided herein.

53



--------------------------------------------------------------------------------



 



     The Agent agrees to the assignment of the Agreement to the new legal entity
that shall be formed as a result of the merger between Monsanto Company and
American Home Products.
     Section 11.9. Notices. All notices and other communications hereunder shall
be in writing and shall be deemed given on the same business day if delivered
personally or sent by telefax with confirmation of receipt, on the next business
day if sent by overnight courier, or on the earlier of actual receipt as shown
on the registered receipt or five business days after mailing if mailed by
registered or certified mail (return receipt requested) to the parties at the
addresses set forth below (or at such other address for a party as shall be
specified by like notice):

         
 
  If to the Agent, to:   The Scotts Company
 
      14111 Scottslawn Road
 
      Marysville, OH 43041
 
      Attn: President
 
      Telephone: (937) 644-0011
 
      Facsimile No.: (937) 644-7136
 
       
 
  with a copy to:   Vorys, Sater, Seymour and Pease LLP
 
      52 East Gay Street
 
      Columbus, Ohio 43215
 
      Attn: Ronald A. Robins, Jr.
 
      Telephone: (614) 464 — 6223
 
      Facsimile: (614) 464 — 6350
 
       
 
  If to Monsanto, to:   Monsanto Company
 
      800 North Lindbergh Boulevard
 
      St. Louis, MO 63167
 
      Attn: Monsanto Ag President
 
      Telephone: (314) 694-1000
 
      Facsimile No.: (314) 694-2120
 
       
 
  with a copy to:   Monsanto Company
 
      800 North Lindbergh Boulevard
 
      St. Louis, Missouri 63167
 
      Attn: Ag Counsel
 
      Telephone: (314)694-2851
 
      Facsimile No.: (314) 694 — 2920

If any notice required or permitted hereunder is to be given a fixed amount of
time before a specified event, such notice may be given any time before such
fixed amount of time (e.g., a

54



--------------------------------------------------------------------------------



 



notice to be given 30 days prior to an event may be given at any time longer
than 30 days prior to such event).
     Section 11.10. Severability. If any provision of this Agreement is
determined to be invalid or unenforceable, in whole or in part, under a
judgment, Law or statute now or hereafter in effect, the remainder of this
Agreement shall not thereby be impaired or affected.
     Section 11.11. Equal Opportunity. To the extent applicable to this
Agreement, Monsanto and the Agent shall each comply with the following clauses
contained in the Code of Federal Regulations and incorporated herein by
reference: 48 C.F.R. §52.203-6 (Subcontractor Sales to Government); 48 C.F.R.
§52.219-8, 52.219-9 (Utilization of Small and Small Disadvantaged Business
Concerns); 48 C.F.R. §52.219-13 (Utilization of Women-Owned Business Concerns);
48 C.F.R. §52.222-26 (Equal Opportunity); 48 C.F.R. §52.222-35 (Disabled and
Vietnam Era Veterans); 48 C.F.R. §52.222-36 (Handicapped Workers); 48 C.F.R.
§52.223-2 (Clean Air and Water); and 48 C.F.R. §52.223-3 (Hazardous Material
Identification and Material Safety Data). Unless previously provided, if the
value of this Agreement exceeds $10,000, the Agent shall provide a Certificate
of Nonsegregated Facilities to Monsanto. Furthermore, Monsanto and the Agent
shall each comply with the Immigration Reform and Control Act of 1986 and all
rules and regulations issued thereunder. Each party hereby certifies, agrees and
covenants that none of its employees or employees of its subcontractors who
perform work under this Agreement is or shall be unauthorized aliens as defined
in the Immigration Reform and Control Act of 1986, and each party shall defend,
indemnify and hold the other party harmless from any and all liability incurred
by or sought to be imposed on the other party as a result of the first party’s
failure to comply with the certification, agreement and covenant made by such
party in this Section.
     Section 11.12. Governing Law.
          (a) The validity, interpretation and performance of this Agreement and
any dispute connected with this Agreement will be governed by and determined in
accordance with the statutory, regulatory and decisional law of the State of
Delaware (exclusive of such state’s choice of laws or conflicts of laws rules)
and, to the extent applicable, the federal statutory, regulatory and decisional
law of the United States.
          (b) Any suit, action or proceeding against any party hereto with
respect to the subject matter of this Agreement, or any judgment entered by any
court in respect thereof, must be brought or entered in the United States
District Court for the District of Delaware, and each such party hereby
irrevocably submits to the jurisdiction of such court for the purpose of any
such suit, action, proceeding or judgment. If such court does not have
jurisdiction over the subject matter of such proceeding or, if such jurisdiction
is not available, then such action or proceeding against any party hereto shall
be brought or entered in the Court of Chancery of the State of Delaware, County
of New Castle, and each party hereby irrevocably submits to the jurisdiction of
such court for the purpose of any such suit, action, proceeding or judgment.
Each party hereto hereby irrevocably waives any objection which either of them
may now or hereafter

55



--------------------------------------------------------------------------------



 



have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement brought as provided in this subsection, and hereby
further irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. To the
extent each party hereto has or hereafter may acquire any immunity from
jurisdiction of any court or from legal process with respect to itself or its
property, each party hereto hereby irrevocably waives such immunity with respect
to its obligations under this subsection. Except as otherwise provided herein,
the parties hereto agree that exclusive jurisdiction of all disputes, suits,
actions or proceedings between the parties hereto with respect to the subject
matter of this Agreement lies in the United States District Court for Delaware,
or the Court of Chancery of the State of Delaware, County of new Castle, as
hereinabove provided. The Agent hereby irrevocably appoints CT Corporation,
having an address at 1209 Orange Street, Wilmington, Delaware 19801 and Monsanto
hereby irrevocably appoints CT Corporation, having an address at 1209 Orange
Street, Wilmington, Delaware 19801, as its agent to receive on behalf of each
such party and its respective properties, service of copies of any summons and
complaint and any other pleadings which may be served in any such action or
proceedings. Service by mailing (by certified mail, return receipt requested) or
delivering a copy of such process to a party in care of its agent for service of
process as aforesaid shall be deemed good and sufficient service thereof, and
each party hereby irrevocably authorizes and directs its respective agent for
service of process to accept such service on its behalf.
     Section 11.13. Public Announcements. No public announcement may be made by
any person with regard to the transactions contemplated by this Agreement
without the prior consent of the Agent and Monsanto, provided that either party
may make such disclosure if advised by counsel that it is required to do so by
applicable law or regulation of any governmental agency or stock exchange upon
which securities of such party are registered. The Agent and Monsanto will
discuss any public announcements or disclosures concerning the transactions
contemplated by this Agreement with the other parties prior to making such
announcements or disclosures.
     Section 11.14. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall be constitute one and the same agreement.
[signature page to follow]

56



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
mentioned.

                      THE MONSANTO COMPANY    
 
                    By:   /s/ Arnold W. Donald                       Name:
Arnold W. Donald         Title: Senior Vice-President    
 
                    THE SCOTTS COMPANY    
 
                    By:   /s/ James Hagedorn                       Name:   James
Hagedorn         Title:   Executive Vice President,    
 
          U.S. Business Groups    

57



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS TO AMENDED AND RESTATED EXCLUSIVE AGENCY AND MARKETING
AGREEMENT
Dated as of September 30, 1998
Between Monsanto Company and The Scotts Company
Exhibit A:       Central Agreements
Exhibit B:       Termination Notice Regarding Central Agreements
Exhibit C:       Letter Agreement Regarding Plastid Transformation Technology
and Associated Genes
Exhibit D:       Permitted Products
LIST OF SCHEDULES

         
 
  Schedule 1.1(a):   Included Markets
 
  Schedule 1.1(b):   Roundup Products
 
  Schedule 2.2(a)(ii):   Transition Services (to be provided)
 
  Schedule 2.2(a):   Annual Business Plan Format
 
  Schedule 3.1:   Services Outside North America (to be provided)
 
  Schedule 3.2(d):   Cash Flow Chart
 
  Schedule 3.3(c):   Income Statement Definitions and Allocation Methods
 
  Schedule 3.8:   Current Sales of 2.5 Gallon SKU into the Lawn & Garden
Channels
 
  Schedule 4.1(a):   Management Structure
 
  Schedule 4.2(a):   Steering Committee
 
  Schedule 4.3(b):   Assigned Employees
 
  Schedule 4.4(a):   Global Support Team

The Schedules, Exhibits and Channels to the Amended and Restated Exclusive
Agency and Marketing Agreement have not been filed. Titles to the omitted
Schedules, Exhibits and Channels appear above. The Registrant hereby agrees to
furnish supplementally a copy of any omitted Schedule or Exhibit to the
Securities and Exchange Commission upon its request.
[confidentiality request, to come]

58



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(a)
Included Markets
U.S.
Belgium
Denmark
Norway
Sweden
EIRE
France
Germany
Netherlands
Canada
Australia
Puerto Rico
U.K.
Austria
Finland
Luxemburg

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(b)
Roundup Products

                  Formulation   Size
United States and Puerto Rico
           
 
           
Roundup RTU
    2% or less   2 gal or less
Roundup Concentrate
    18%   1 gal or less
Roundup Tough Weed
    27%   1 gal or less
Roundup Super Conc.
    41%   1 gal or less
Roundup Aerosol
    2% or less   2 gal or less
Roundup Edger
    2% or less   2 gal or less
Kleeraway RTU
    1% or less   1 gal or less
Kleeraway Conc.
    7.5% or less   1/2 gal or less
Grower’s Choice
           
Pennington Pride
    1% or less RTU   1 gal or less RTU
Green Charm Knock Out
    7.5% or less Conc.   1/2 gal or less Conc.
Bullseye
           
 
           
Belgium
           
 
           
Roundup Alphee
    7.2 g/l     3 1 or less
Roundup 60
    60 g/l     500 ml or less
Roundup 120
    120 g/l     500 ml or less
Roundup Ultra
    360 g/l     500 ml or less
Howdown
    120 g/l     500 ml or less
Quickclaim
    120 g/l     500 ml or less
 
           
Denmark
           
 
           
Roundup Spray
    7.2 g/l     3 1 or less
Roundup Gdn Plus
    120 g/l     1 1 or less
 
           
Norway
           
 
           
Roundup Spray
    7.2 g/l     3 l or less
Roundup Garden
    120 g/l     250 ml or less
 
           
Sweden
           
 
           
Roundup Spray
    7.2 g/l     3 l or less
Roundup Garden
    120 g/l     1 l or less

 



--------------------------------------------------------------------------------



 



             
EIRE
           
 
           
Roundup RTU
    7.2 g/l     3 1 or less
Roundup GC
    120 g/l     500 ml or less
 
           
France
           
 
           
Roundup Alphee
    7.2 g/l     3 l or less
Roundup Pro 2
    360 g/l     1 l or less
Roundup 3 p
    170 g/l     1 l or less
Roundup GT
    400 g/l     .91, 451
Goliath
    360 g/l     500 ml or less
Goliath CJ
    120 g/l     1 l or less
Herbivorax 90
    90 g/l     1 l or less
Kommando
    100 g/l     1 l or less
 
           
Germany
           
 
           
Roundup Alphee
    7.2 g/l     1 l or less
Roundup L B Plus
    360 g/l     125 ml or less
Roundup Ultra Gran
    420 g/l     15.5g
 
           
Netherlands
           
 
           
Roundup RTU
    7.2 g/l     1 l or less
Roundup H&T
    360 g/l     125 ml
 
           
Canada
           
 
           
Roundup RTU
  2% or less     4 l or less
Roundup Concentrate
    18%   1 l or less
Roundup Super Conc.
    41%   1 l or less
 
           
Australia
           
 
           
Roundup RTU
    7.2 g/l     3 l or less
Roundup
    360 g/l     1 l or less
 
           
United Kingdom
           
 
           
Roundup RTU
    7.2 g/l     3 l or less
Roundup Brushkiller
    120 g/l     1 l or less
Roundup Brushkiller RTU
    7.2 g/l     1 l or less
Roundup GC Biactive
    120 g/l     1 l or less
Roundup Ultra 3000
    360 g/l     1 l or less
B&Q Complete Weed Killer RTU
    7.2 g/l     3 l or less

 



--------------------------------------------------------------------------------



 



             
B&Q Complete Weed Killer
    45.2 g/l     1 l or less
 
           
Austria
           
 
           
Roundup LB Plus
    360 g/l     125 ml or less
 
           
Finland
           
 
           
Roundup Spray
    7.2 g/l     3 l or less
Roundup Bio
    120 g/l     1 l or less

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.2(a)
Annual Business Plan Template

 

1)   Mission Statement and Explanation: Answers questions: What business are we
in? Why does the business exist?

2)   Category Definition/Growth Trend: Also need to address related categories
and their potential interaction with the target category

a)   Assessment of growth potential
b)   Competitor evaluation/assessment of threat

3)   Business Review: Summary of a process that will occur in each preceding
January

a)   Critical learning from prior year
b)   Key Implications from learning: Arranged by key functional area

4)   Brand Positioning:

a)   Consumer Target: Demographics, Psychographics, use Segmentation b)   Key
feature(s), Attribute(s) and Benefits delivered (for brand and sub-brands) c)  
Brand Character/Imagery: Describe the personification of the brand/sub-brands

  i)   This section should also specifically address the degree to which the
proposed positioning is consistent with the Brand’s historical image

5)   Key Business Goals

a)   Financial: Historical trend and three year projections of Equivalent Case
Volume, Net Sales, EBIT and ACM b)   Competitive:

  i)   Market Share Goal and trend
  ii)   Advertising Share of Voice Goal and trend

c)   Consumer: Critical behavioral and attitudinal measures that describe the
development of the Brand which could include:

  i)   Penetration   ii)   Unaided awareness   iii)   Annual usage   iv)  
Seasonal usage

d)   Customer:

  i)   % ACV Distribution by Channel   ii)   Fill Rates by Top 10 customers
(with detailed definition of what constitutes an on-time shipment)   iii)  
Display achievement
  iv)   Other measurable customer satisfaction measures

6)   Major Strategies to achieve Key Goals (some examples include...)

a)   Product Line: What products/drive groups/lines to focus on b)   Significant
new product launches c)   Private Label at a Key Account(s) d)   Marketing
Support focus: Example would be a shift from advertising to promotion e)   New
Consumer Uses: Extended use campaign, new forms
f)   Geographic focus including a new regional/market emphasis. CDI/BDI analysis
g)   Seasonal focus including new emphasis if relevant. Weekly seasonality by
region and drive group/item. h)   Channel/Customer including new/alternative
channels if relevant i)   Operational strategies to address quality, capacity,
cost position, service, technology application, etc., including fill rates,
inventory levels and turns j)   Acquisition/divestiture strategies to improve
market position



 



--------------------------------------------------------------------------------



 



7)   Functional Operating Plans: This is a lengthy section that lays out a
detailed annual operating plan for each functional area in the business
(including rationale where appropriate) and that pays particular attention to
changes in that plan from the prior year’s plans and results. Each section will
contain a detailed budget with direct and assigned expenses shown.

  a)   General Management: Description of Business Unit Management team and
planned costs

  i)   Performance standards for all employees   ii)   Description of employee
performance incentives and link to performance standards

  b)   Marketing:

  i)   Organization Plan   ii)   Spending allocation: Total spending by
marketing support category including working and non-working media, consumer
promotion, public relations, market research, etc.   iii)   Advertising:
Preliminary media plan including spending trends, creative strategy and
discussion of any planned/contemplated changes to that strategy.   iv)  
Consumer Promotion: Promotion objectives, key plan elements and payout
calculations   v)   POP Plan: Focus on Key changes versus prior year plan
  vi)   Pricing: To include trends and competitive benchmarks   vii)   Packaging
— graphic and physical: Changes planned along with specific costs,
implementation timing and risk factors   viii)   Market Research plan: List all
studies, cost estimate and rationale for each, including tracking   ix)   Public
Relations
  x)   Test plans (applies to all of above)

  c)   Sales:

  i)   Organization Plan
  ii)   Top 5 Account Plans

(1)   Program changes anticipated   (2)   Planned Net Sales trends by drive
group/item (with historical trend)   (3)   Profitability analysis
  (4)   Category Management plans

  iii)   Five year sales goals
  iv)   Private Label/control brand opportunities   v)   Headquarter Sales
Presentation plan with a focus on what the key messages are and discussion of
any unique methods of communication to customers   vi)   Retail Merchandising
Support including planned in-house, distributor and contracted merchandising
services. Focus on in-store merchandising and display techniques as well as
pre-season store set plans

(1)   Share of shelf
  (2)   Share of off-shelf

  vii)   Other selling services plans as appropriate
  viii)   Product Knowledge Plan including principle target(s) and vehicles

  d)   Operations:

  i)   Organization Plan   ii)   Key Manufacturing initiatives such as: Cost
savings, capacity planning, make/buy analyses, etc.   iii)  
Distribution/Warehousing Plan   iv)   Inventory plan by month (versus prior
year) that balances the need for high fill rates with a product utilization of
working capital. Targets to be included in plan.

 



--------------------------------------------------------------------------------



 



  v)   Purchasing: Including Key supplier relationship development   vi)  
Quality: Measurement and delivery against objectives from balanced scorecard  
vii)   Capital Plan with capital expenditure detail

  e)   Research & Development:

  i)   Organization/Staffing Plan   ii)   Priority projects and innovation
pipeline — new product portfolio review   iii)   Innovation launch timeline  
iv)   Product specifications and planned changes   v)   Pioneering Research

  f)   Customer Service:

  i)   Organization Plan
  ii)   Special Programs such as telemarketing   iii)   Discussion of and key
changes to order taking, order processing invoicing, collection, reconciliation
(to original P0 and program) procedures

  g)   Consumer Service:

  i)   Organization plan including a discussion of outsourced versus in-house
services   ii)   Call volume and measurement of answering efficiency and
effectiveness   iii)   Plan for communicating to marketing and operations any
significant consumer complaints

8)   Detailed Financials — Prior Year, Current Year, Future Year

  a)   Income Statement (annual and monthly), cash flow and balance sheet   b)  
Net Sales and margins by key drive group/item, and including product mix
analysis   c)   Selling and Marketing Expenses by key line item   d)  
Assignment of Shared Services: This section will discuss the agreed upon
allocation methodology for shared services to their respective Business Unit
statements and highlights any proposed changes to that methodology   e)  
Anticipated changes form prior year
  f)   Financial Metrics

  i)   Invoice accuracy

  ii)   Days Sales Outstanding (DSO)   iii)   Obsolete inventory charge   iv)  
Bad debt allowance   v)   Netbacks, MAT and COGS detail prior, current and next
year

9)   Approved amendments: This section will show any amendments approved by
senior management (or the Steering Committee)

  a)   Includes spending at levels above those established in the annual
business plan.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.2(a)(ii)
Transition Services
     The parties agree that it is unnecessary to describe in detail the
transition services called for by this Schedule 2.2(a)(ii); rather, the parties
agree that these services shall be provided in good faith based on the past
practices of the Solaris business unit of Monsanto.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.1(a)
Accounting And Cash Flow Procedures Outside The United States
I.     Europe
The following terms shall govern operations of the Roundup L&G Business in
Europe in place of Sections 3.1 through 3.3 of the Agreement. The remainder of
the terms of Article 3 of the
Agreement shall apply to the operations for the European Roundup L&G Business.
       Section 3.1.       Bookkeeping and Financial Reporting.
                         (a)      Bookkeeping. Monsanto shall be responsible for
all the bookkeeping for the Roundup L&G Business, which shall include, but not
be limited to, (i) setting up a separate set of accounting records reflecting
all the items of income, profit, gain, loss and deduction with respect to the
Roundup L&G Business, including a profit and loss statement (“Roundup P&L”) and
all other records relating to the Roundup L&G Business, including sales invoices
and customer data (the “Roundup Records”) in accordance with Monsanto’s
accounting policies (including the currency exchange methodology used by
Monsanto); provided, that if any change in Monsanto’s accounting policies would
adversely affect the Agent’s Commission (other than in a de minimis amount), the
parties shall negotiate in good faith to change the thresholds and/or the
Commission, as appropriate, to eliminate such adverse affect; (ii) collecting,
recording and safeguarding receipts of all receivables and payables, costs or
expenses either directly incurred by the Roundup L&G Business or Allocated
thereto by either party pursuant to the terms of Section 3.3 hereof. At all
times, Monsanto shall make available via computer and/or original documentation,
to the Agent’s employees designated by the Agent, access to the Roundup Records
as appropriate on a need-to-know basis, and such access shall include, but not
be limited to, daily sales updates.
                         (b)      Financial Reporting. Monsanto shall provide to
the Agent financial reports for the Roundup L&G Business based on Monsanto’s
current practice and timing.
                         (c)      Audit. The Agent shall have the right to
periodically audit or have an independent accountant audit, on the Agent’s
behalf, all the Roundup Records. The audit shall be at the cost of the Agent
unless any material error has been committed by Monsanto, in which case Monsanto
shall bear the cost of the audit. Upon exercise of its right of audit, and
discovery of any disputed item, the Agent shall provide written notice of
dispute to Monsanto. The parties shall resolve such dispute in the manner set
forth in Section 3.4 hereof.
       Section 3.2.       Ordering, Invoking and Cash Flow Cycle.
                         (a)      Ordering and Invoicing. Monsanto shall perform
all order taking, order processing and invoicing for the Roundup Products.
Orders filled for Roundup Products shall be invoiced on invoices, or an EDI
version thereof, which shall include all taxes (other than Income Taxes),
duties, and other charges imposed by governmental authorities based on the
production or sale of Roundup Products or their ownership or transportation to
the place and time of sale, based on Monsanto’s past practices for such
products.
                         (b)      Customer Remittances. Customers of Roundup
Products shall be directed, as per the invoices, to remit directly the invoiced
amounts for all Roundup Products to Monsanto’s designated bank account.

 



--------------------------------------------------------------------------------



 



                         (c)      Roundup Bank Accounts. Monsanto shall
establish or use existing bank accounts (the “Roundup Europe Bank Accounts”) to
serve as the bank accounts for the Roundup L&G Business in Europe (i) for the
receipt of Customer remittances as described in Section 3 22(b), and (ii) for
making any and all payments incurred in connection with the Roundup L&G Business
either as direct Expenses of the Roundup L&G Business or as reimbursements to
either party for services rendered or out of pocket costs related to the Roundup
L&G Business as described more particularly in Section 3.3 hereof.
       Section 3.3.       Expenses and Allocation Rules.
                         (a)      Expenses. Each and every Expense, either as a
direct expense or an allocated one, shall only be charged to the Roundup L&G
Business and consequently taken into account in the Program EBIT statements set
forth in Section 3.6(c) hereto if part of a category of Expenses specifically
authorized by the terms of the Annual Business Plan and within the aggregate
amount prescribed in the Annual Business Plan for such category of Expense
(“Budget”) (“Approved Expense”). Any Expense which shall exceed its prescribed
Budget shall solely be the responsibility of the party incurring it unless such
expense is required to implement an approved Significant Deviation from the
Annual Business Plan or is necessary to support sales orders above budgeted
sales pursuant to sales programs contemplated by the Annual Business Plan.
                         (b)      Direct vs. Allocated. Each party shall have
the right to verify whether any particular Expense is an Approved Expense by
sending a written inquiry to that effect to the Agent’s nominee. The party
incurring an Expense shall endeavor to promptly provide upon request of the
Agent’s nominee the appropriate documentary evidence supporting such Expense.
Upon failure by the said party to provide the appropriate documentary evidence,
the inquiring party shall have the right to send a written notice of dispute to
the other party and the parties shall resolve such dispute in the manner set
forth in Section 3.4 hereof. Upon determination by such Independent Accountant
(as defined in Section 3.4) that the Expense was not Approved, such Expense
shall be deducted from the Program Expenses and the party having incurred such
Expense shall either promptly reimburse it to the Roundup Europe Bank Account,
or shall withdraw its request for reimbursement if not reimbursed yet.
     Expenses shall be classified into (i) direct expenses of the Roundup L&G
Business payable to vendors, which shall be submitted directly to Monsanto for
payment out of the Roundup Europe Bank Account or (ii) as Allocated Expenses
which shall be submitted by either party to Monsanto for reimbursement out of
the Roundup Europe Bank Account. Payment of any direct expenses incurred by
either party on behalf of the Roundup L&G Business shall be made as they become
due in accordance with the applicable commercial terms agreed upon with each
vendor.
     Allocated Expenses shall be paid on the fifteenth (15th) day of each month
provided such allocated Expenses shall be properly supported and submitted in
writing no more than three (3) days after the end of each month to Monsanto.
                         (c)      Allocation Rules. In the performance of their
obligations under this Agreement, each party shall incur allocated Expenses
directly related to the Roundup L&G Business. Each allocated Approved Expense,
regardless of the party incurring it, shall be reimbursed as described in
Section 3.5(b) provided such expense shall be allocated in accordance with the
Allocation Rules set forth for each category of cost and service per country or
region, as the case may be, in Schedule 3.3(c) attached hereto (“Allocated
Expense”).

 



--------------------------------------------------------------------------------



 



II.    Canada
     The following terms shall govern operations of the Roundup L&G Business in
Canada in place of Sections 3.1 through 3.3 of the Agreement. The remainder of
the terms of Article 3 of the Agreement shall apply to Canadian Roundup L&G
Business operations.
       Section 3.1.       Bookkeeping and Financial Reporting.
                         (a)      Bookkeeping. The Agent shall, on behalf of
Monsanto, be responsible for all the bookkeeping for the Roundup L&G Business,
which shall include, but not be limited to, (i) setting up a separate set of
accounting records reflecting all the items of income, profit, gain, loss and
deduction with respect to the Roundup L&G Business, including a profit and loss
statement (“Roundup P&L”) and all other records relating to the Roundup L&G
Business including sales invoices and customer data (the “Roundup Records”) in
accordance with the written set of accounting policies (including the currency
exchange methodology used by Monsanto) as shall be provided by Monsanto;
provided, that if any change in Monsanto’s accounting policies would adversely
affect the Agent’s Commission (other than in a de minimis amount), the parties
shall negotiate in good faith to change the thresholds and/or the Commission, as
appropriate, to eliminate such adverse effect; (ii) collecting, recording and
safeguarding receipts of all receivables and payables, costs or expenses either
directly incurred by the Roundup L&G Business or Allocated thereto by either
party pursuant to the terms of Section 3.3 hereof. At all times, the Agent shall
make available via computer and/or original documentation, to the Assigned
Employees designated by Monsanto, continuous access to the Roundup Records as
appropriate on a need-to-know basis; such access shall include, but not be
limited to, daily sales updates.
                         (b)      Financial Reporting. The Agent shall provide
to Monsanto monthly financial statements, including (i) the Roundup P&L, balance
sheet and cash flow statements, (ii) the Netback expense detail (accruals and
actuals), (iii) all other Expense detail (accruals and actuals), and (iv) Cost
of Goods Sold detail. Such monthly financial statements shall be provided (i) in
their preliminary form, no later than four (4) business days following the end
of the calendar month, and (ii) in their final form, together with an estimate
of sales for the current month, no later than six (6) business days following
the end of the calendar month.
                         (c)      Audit. Monsanto shall have the right to
periodically audit or have an independent accountant audit, on Monsanto’s
behalf, all the Roundup Records. The audit shall be at the cost of Monsanto
unless any material error has been committed by the Agent, in which case the
Agent shall bear the cost of the audit. Upon exercise of its right of audit, and
discovery of any disputed item, Monsanto shall provide written notice of dispute
to the Agent. The parties shall resolve such dispute in the manner set forth in
Section 3.4 hereof.
       Section 3.2.       Ordering, Invoicing and Cash Flow Cycle.
                         (a)      Ordering and Invoicing. The Agent shall
perform, on behalf of Monsanto, all order taking, order processing and invoicing
for the Roundup Products, it being understood that orders filled for Roundup
Products shall be invoiced on the invoices used by the Agent for its other
non-Roundup products provided such invoices or their EDI version shall
(i) identify the Agent as an agent for Monsanto for the sale of all Roundup
Products and Monsanto as the actual transferor of title to Roundup Products;
(ii) direct payment of such invoice to be made directly to the account
designated by the Agent; and (iii) include all taxes (other than Income taxes),
duties, and other charges imposed by governmental authorities based on the
production or sale of Roundup Products or their ownership or transportation to
the place and time of sale.

 



--------------------------------------------------------------------------------



 



                         (b)      Customer Remittances. Customers of Roundup
Products shall be directed, as per the invoices, to remit directly the invoiced
amounts for all Roundup Products to the Roundup Canada Bank Account (defined
below).
                         (c)      Roundup Bank Accounts. Monsanto shall
establish or use existing bank accounts (the “Roundup Canada Bank Accounts”) to
serve as the bank accounts for the Roundup L&G Business (i) for the receipt of
Customer remittances as described in Section 3.2(b), and (ii) for making any and
all payments incurred in connection with the Roundup L&G Business either as
direct Expenses of the Roundup L&G Business or as reimbursements to either party
for services rendered or out of pocket costs related to the Roundup L&G Business
as described more particularly in Section 3.3 hereof. Monsanto shall grant the
Agent’s nominee the authority to manage the Roundup Canada Bank Accounts on
Monsanto’s behalf as it relates to the Roundup L&G Business in Canada, and more
generally take any and all actions requested for the payment of all the Roundup
L&G Business Expenses in compliance with the terms of Section 3.3 hereunder as
per the Cash Flow Chart attached hereto as Schedule 3.2(d); provided that checks
in an amount over $25,000 shall also require the co-signature of an Assigned
Employee or a member of the Global Support Team or such other employee of
Monsanto as is designated by a member of the Global Support Team.
       Section 3.3.       Expenses and Allocation Rules.
                         (a)      Expenses. Each and every Expense, either as a
direct expense or an allocated one, shall only be charged to the Roundup L&G
Business and consequently taken into account in the Program EBIT statements set
forth in Section 3.6(c) hereto if part of a category of Expenses specifically
authorized by the terms of the Annual Business Plan and within the aggregate
amount prescribed in the Annual Business Plan for such category of Expense
(“Budget”) (“Approved Expense”). Any Expense which shall exceed its prescribed
Budget shall solely be the responsibility of the party incurring it unless such
expense is required to implement an approved Significant Deviation from the
Annual Business Plan or is necessary to support sales orders above budgeted
sales pursuant to sales programs contemplated by the Annual Business Plan.
                         (b)      Direct vs. Allocated. Each party shall have
the right to verify whether any particular Expense is an Approved Expense by
sending a written inquiry to that effect to the Agent’s nominee. The party
incurring an Expense shall endeavor to promptly provide upon request of the
Agent’s nominee the appropriate documentary evidence supporting such Expense.
Upon failure by the said party to provide the appropriate documentary evidence,
the inquiring party shall have the right to send a written notice of dispute to
the other party and the parties shall resolve such dispute in the manner set
forth in Section 3.4 hereof. Upon determination by such Independent Accountant
(as defined in Section 3.4) that the Expense was not Approved, such Expense
shall be deducted from the Program Expenses and the party having incurred such
Expense shall either promptly reimburse it to the Roundup Canada Bank Account,
or shall withdraw its request for reimbursement if not reimbursed yet.
     Expenses shall be classified into (i) direct expenses of the Roundup L&G
Business payable to vendors, which shall be submitted directly to the Agent’s
nominee for payment out of the Roundup Canada Bank Account or (ii) as Allocated
Expenses which shall be submitted by either party to the Agent’s nominee for
reimbursement out of the Roundup Canada Bank Account. Payment of any direct
expenses incurred by either party on behalf off the Roundup L&G Business shall
be made as they become due in accordance with the applicable commercial terms
agreed upon with each vendor.

 



--------------------------------------------------------------------------------



 



     Allocated Expenses shall be paid on the fifteenth (15th) day of each month
provided such allocated Expenses shall be properly supported and submitted in
writing no more than five (5) days after the end of each month to the Agent’s
nominee in charge of the Roundup Canada Bank Account.
                         (c)      Allocation Rules. In the performance of their
obligations under this Agreement, each party shall incur allocated Expenses
directly related to the Roundup L&G Business. Each allocated Approved Expense,
regardless of the party incurring it, shall be reimbursed as described in
Section 3.5(b), provided such expense shall be allocated in accordance with the
Allocation Rules set forth for each category of cost and service per country or
region, as the case may be, in Schedule 3.3(c) attached hereto (“Allocated
Expense”).
III.  Australia
     The following terms shall govern operations of the Roundup L&G Business in
Australia in place of Sections 3.1 through 3.3 of the Agreement. The remainder
of the terms of Article 3 of the Agreement shall apply to Australian Roundup L&G
Business operations.
       Section 3.1.       Bookkeeping and Financial Reporting.
                         (a)      Bookkeeping. The Agent shall, on behalf of
Monsanto, be responsible for all the bookkeeping for the Roundup L&G Business,
which shall include, but not be limited to, (i) setting up a separate set of
accounting records reflecting all the items of income, profit, gain, loss and
deduction with respect to the Roundup L&G Business, including a profit and loss
statement (“Roundup P&L”) and all other records relating to the Roundup L&G
Business, including sales invoices and customer data (the “Roundup Records”) in
accordance with the written set of accounting policies (including the currency
exchange methodology used by Monsanto) as shall be provided by Monsanto;
provided, that if any change in Monsanto’s accounting policies would adversely
affect the Agent’s Commission (other than in a de minimis amount), the parties
shall negotiate in good faith to change the thresholds and/or the Commission, as
appropriate, to eliminate such adverse effect; (ii) collecting, recording and
safeguarding receipts of all receivables and payables, costs or expenses either
directly incurred by the Roundup L&G Business or Allocated thereto by either
party pursuant to the terms of Section 3.3 hereof. At all times, the Agent shall
make available via computer and/or original documentation, to the Assigned
Employees designated by Monsanto continuous access to the Roundup Records as
appropriate on a need-to-know basis; such access shall include, but not be
limited to, daily sales updates.
                         (b)      Financial Reporting. The Agent shall provide
to Monsanto monthly financial statements, including (i) the Roundup P&L, balance
sheet and cash flow statements, (ii) the Netback expense detail (accruals and
actuals), (iii) all other Expense detail (accruals and actuals), and (iv) Cost
of Goods Sold detail. Such monthly financial statements shall be provided (i) in
their preliminary form, no later than four (4) business days following the end
of the calendar month, and (ii) in their final form, together with an estimate
of sales for the current month, no later than six (6) business days following
the end of the calendar month.
                         (c)      Audit. Monsanto shall have the right to
periodically audit or have an independent accountant audit, on Monsanto’s
behalf, all the Roundup Records. The audit shall be at the cost of Monsanto
unless any material error has been committed by the Agent, in which case the
Agent shall bear the cost of the audit. Upon exercise of its right of audit and
discovery of any disputed item, Monsanto shall provide written notice of dispute
to the Agent. The parties shall resolve such dispute in the manner set forth in
Section 3.4 hereof.

 



--------------------------------------------------------------------------------



 



       Section 3.2.       Ordering, Invoking and Cash Flow Cycle.
                         (a)      Ordering and Invoicing. The Agent shall
perform, on behalf of Monsanto, all order taking, order processing and invoicing
for the Roundup Products, it being understood that orders filled for Roundup
Products shall be invoiced on the invoices used by the Agent for its other
non-Roundup products provided such invoices or their EDI version shall
(i) identify the Agent as an agent for Monsanto for the sale of all Roundup
Products and Monsanto as the actual transferor of title to Roundup Products;
(ii) direct payment of such invoice to be made directly to the account
designated by the Agent; and (iii) include all taxes (other than Income Taxes),
duties, and other charges imposed by governmental authorities based on the
production or sale of Roundup Products or their ownership or transportation to
the place and time of sale.
                         (b)      Customer Remittances. Customers of Roundup
Products shall be directed, as per the invoices, to remit directly the invoiced
amounts for all Roundup Products to the Agent’s designated bank account.
                         (c)      Receipts. At the end of each month, the Agent
shall remit to the account designated by Monsanto for such purposes, the actual
amount of the Customers’ remittances for the Roundup Products paid over the past
month. Customer payment deductions that do not initially, clearly apply to
Roundup Products shall not be withheld by the Agent from the remittances to
Monsanto. If the Agent subsequently determines any of such payment deductions
apply to sales of Roundup Products, the Agent shall be reimbursed therefor as
part of the monthly cash reconciliation. Monsanto and the Agent agree that
general Customer payment deductions will be prorated based on applicable sales,
for which the Agent will also be reimbursed in the monthly cash reconciliation.
Any non-Roundup Product payment deductions, for whatever reason, shall not be
applied against Roundup Products.
                         (d)      Roundup Bank Accounts. Scotts shall establish
or use existing bank accounts (the “Roundup Australia Bank Accounts”) to serve
as the bank accounts for the Roundup L&G Business (i) for the receipt of
Customer remittances as described in Section 3.2(b), and (ii) for making any and
all payments incurred in connection with the Roundup L&G Business either as
direct Expenses of the Roundup L&G Business or as reimbursements to either party
for services rendered or out of pocket costs related to the Roundup L&G Business
as described more particularly in Section 3.3 hereof. The Agent shall take any
and all actions requested for the payment of all the Roundup L&G Business
Expenses in compliance with the terms of Section 3.3 hereunder as per the Cash
Flow Chart attached hereto as Schedule 3.2(d). Monsanto may perform its own
reconciliation of the Roundup Australia Bank Accounts and may conduct a weekly
review of the check register.
       Section 3.3        Expenses and Allocation Rules.
                         (a)      Expenses. Each and every Expense, either as a
direct expense or an allocated one, shall only be charged to the Roundup L&G
Business and consequently taken into account in the Program EBIT statements set
forth in Section 3.6(c) hereto if part of a category of Expenses specifically
authorized by the terms of the Annual Business Plan and within the aggregate
amount prescribed in the Annual Business Plan for such category of Expense
(“Budget”) (“Approved Expense”). Any Expense which shall exceed its prescribed
Budget shall solely be the responsibility of the party incurring it unless such
expense is required to implement an approved Significant Deviation from the
Annual Business Plan or is necessary to support sales orders above budgeted
sales pursuant to sales programs contemplated by the Annual Business Plan.

 



--------------------------------------------------------------------------------



 



                         (b)      Direct vs. Allocated. Each party shall have
the right to verify whether any particular Expense is an Approved Expense by
sending a written inquiry to that effect to the Agent’s nominee. The party
incurring an Expense shall endeavor to promptly provide upon request of the
Agent’s nominee the appropriate documentary evidence supporting such Expense
Upon failure by the said party to provide the appropriate documentary evidence,
the inquiring party shall have the right to send a written Section 3.4 hereof.
Upon determination by such Independent Accountant (as defined in Section 3.4)
that notice of dispute to the other party and the parties shall resolve such
dispute in the manner set forth in the Expense was not Approved, such Expense
shall be deducted from the Program Expenses and the party having incurred such
Expense shall either promptly reimburse it to the Roundup Australia Bank
Account, or shall withdraw its request for reimbursement if not reimbursed yet.
     Expenses shall be classified into (i) direct expenses of the Roundup L&G
Business payable to vendors, which shall be submitted directly to the Agent’s
nominee for payment out of the Roundup Australia Bank Account or (ii) as
Allocated Expenses which shall be submitted by either party to the Agent’s
nominee for reimbursement out of the Roundup Australia Bank Account. Payment of
any direct expenses incurred by either party on behalf of the Roundup L&G
Business shall be made as they become due in accordance with the applicable
commercial terms agreed upon with each vendor.
     Allocated Expenses shall be paid on the fifteenth (15th) day of each month
provided such allocated Expenses shall be properly supported and submitted in
writing no more than three (3) days after the end of each month to the Agent’s
nominee in charge of the Roundup Australia Bank Account.
                         (c)      Allocation Rules. In the performance of their
obligations under this Agreement, each party shall incur allocated Expenses
directly related to the Roundup L&G Business. Each allocated Approved Expense,
regardless of the party incurring it, shall be reimbursed as described in
Section 3.5(b), provided such expense shall be allocated in accordance with the
Allocation Rules set forth for each category of cost and service per country or
region, as the case may be, in Schedule 3.3(c) attached hereto (“Allocated
Expense”).

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.2(d)
Cash Flow Chart

 



--------------------------------------------------------------------------------



 



(Flow Chart) [l17406al1740666.gif]

 



--------------------------------------------------------------------------------



 



(Flow Chart) [l17406al1740667.gif]

 



--------------------------------------------------------------------------------



 



(Flow Chart) [l17406al1740668.gif]

 



--------------------------------------------------------------------------------



 



Schedule 3.2(d) Cash Flow — U.K. Only

          DESCRIPTION   ACCTING ENTRI   Monsanto plc receipt                 -
direct payments to bank                 - cheques received and banked / cheque
register created                 - RIP credited   cr to 11125839          
Roundup / Non Roundup invoices cleared from SAP according customer
remittance advice / Deductions entered in accordance with attached agreement
This allocation debits Mplc / Phostrogen RIP.   dr to 11125839          
Phostrogen related cash placed in holding account   cr to ????           Cash
paid on the 20th of the month following receipt   dr to ????           Non
Roundup receipts                - direct payments to bank                -
cheques received and banked / cheque register created                - RIP
credited   cr to 11125839           Roundup / Non Roundup invoices cleared from
SAP according to customer
remittance advice / Deductions entered in accordance with attached agreement
This allocation debits Mplc / Phostrogen RIP.   dr to 11125839          
Phostrogen Limited receipt                   Cheques received payable to
Phostrogen Limited forwarded to Corwen immediately and no accounting entries
made                   Cheque banked into Phostrogen bank account by Corwen    
              Customer accounts cleared in Corwen and deductions booked in
accordance with agreement        

 



--------------------------------------------------------------------------------



 



(Flow Chart) [l17406al1740670.gif]

 



--------------------------------------------------------------------------------



 



Schedule 3.2 (d) Australia
 

Monsanto   Example C3 Roundup Australia     Date     Cash Flow Statement    

                      Month     YTD  
Cash flows from operating activities:
               
Net (Loss)/Income
               
 
               
Depreciation
               
Amortization
               
Extraordinary loss
               
(Gain)/Loss on sale of property
               
 
               
Changes in working capital:
               
Accounts receivable
               
Inventories
               
Prepaids
               
Accounts payable
               
Accrued liabilities
               
 
           
 
               
Other, net
               
Net cash provided by / (used in) operations
               
 
               
Cash flows from investing activities:
               
Capital Expenditures
               
Proceeds on Sale of Property Acquisitions
               
Other
               
Net cash provided by / (used in) investing activities
               
 
           
 
               
Cash flows from financing activities:
               
Borrowings — operations funding
               
Borrowings — acquisitions
               
Dividends paid
               
Other
               
Net cash provided by / (used in) financing activities
               
 
           
 
               
Net increase (decrease) in cash
               
 
           
 
               
Cash, beginning of period
               
 
           
 
               
Cash, end of period
    0       0  
 
           

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.3(c)
INCOME STATEMENT DEFINITIONS
AND
ALLOCATION METHODS





--------------------------------------------------------------------------------



 



Monsanto and Scotts
Exclusive Agency and Marketing Agreement for Roundup
Income Statement Definitions and Allocation Methods   Schedule 3.3(c)
Page 4 of 11
RUPPLDefinitions.xls

                                  Anticipated Source Revenue/Expense Category  
Definition   Determination/Allocation Method   Roundup   SMG   MTC
Toller variances
  Differences between actual standard costs of products at toll manufacturers  
Direct; default based on % of Roundup cases produced at specific toll
manufacturer   X   X    
 
                   
Price variances
  Differences between actual and standard costs of raw and packaging materials
acquired for production   Direct; default based on % of Roundup purchases
related to price variance drivers   X   X    
 
                   
Gross profit
  Net sales less product and non-standard cost of good sold                
 
                   
MAT-Marketing
  Functional areas responsible for creating brand Image, developing brand
awareness strategies and promotions. Also includes all sales activities
performed by business unit personnel.                
 
                   
Direct marketing
  Marketing activities associated expenses which can be directly traced to
Roundup                
 
                   
Advertising
  Includes network, spot and cable TV, radio, print media, advertising
production costs, and advertising agency fees   Actual default based on % of
direct media spending   X        
 
                   
Public relations
  Includes expenses related to public relations (indirect advertising) and
related agency fees   Actual   X        
 
                   
Consumer promotion
  Includes consumer directed rebates, in-stores promotional activities and
give-aways, and point-of-purchase materials   Actual   X        
 
                   
Trade promotion
  Any trade directed promotions (not already included in MDF), including related
agency fees   Actual   X        
 
                   
Brand specific market research
  Market research directed toward the Roundup brand   Actual   X        





--------------------------------------------------------------------------------



 



Monsanto and Scotts
Exclusive Agency and Marketing Agreement for Roundup
Income Statement Definitions and Allocation Methods   Schedule 3.3(c)
Page 5 of 11
RUPPLDefinitions.xls

                                  Anticipated Source Revenue/Expense Category  
Definition   Determination/Allocation Method   Roundup   SMG   MTC
Brand specific marketing management
  Primarily personnel and related support cost (salaries, incentives, fringes,
travel & entertainment, computers, communications, and space & supplies) of
marketing personnel dedicated to L&G Roundup   Actual   x   x   x
 
                   
Allocated marketing
  Marketing activities
managed on a shared
services basis                
 
                   
Marketing management
  Primarily personnel and related support cost (salaries, incentives, fringes,
relocation, travel & entertainment, computers, communications, and space &
supplies) of marketing management group overseeing L&G Roundup and related
products   Based on management’s assessment of % of time of general marketing
management group spend on Roundup activities       x    
 
                   
Marketing support functions
  Functions included innovation, market research and creative services.
Principally personnel costs (salaries, incentives, fringes, travel &
entertainment, computers, communications, and space & supplies) of the marketing
support functions   Based on management’s assessment of % of time marketing
support function groups spend on Roundup activities       x    
 
                   
Other marketing expenses
  All other marketing related expenses, excluding advertising, promotions and
personnel costs                
 
                   
Innovation projects
  Consulting material and other non-personnel related costs associated with
package design   Direct default based on overall % of innovation group
activities directed toward Roundup   x   x    
 
                   
Package design
  Agency fees, supplies and material and other non-personnel related cost
associated with package design   Direct default based on overall % of creative
service group activities directed toward Roundup   x   x   x
 
                   
Market research services
  Fees and other non-personnel costs associated with non-brand specific market
research (POS data, usage and attitudes studies, etc.)   Direct default based on
overall % of market research group activities directed toward Roundup   x   x  
 





--------------------------------------------------------------------------------



 

         
Monsanto and Scotts
    Schedule 3.3(c)  
Exclusive Agency and Marketing Agreement for Roundup
    page 8 of 11  
Income Statement Definitions and Allocation Methods
    RUPPLDefinitions.xls  

                                              Anticipated Source              
Revenue/Expense Category   Definition   Determination/Allocation Method  
Roundup   SMG   MTC                      
SVP and general management
  Primarily personnel and related support costs (salaries, incentives, fringes,
travel & entertainment, computers, communications, and space & supplies) of the
business unit general management group. Also includes general costs of operating
the business unit not otherwise assigned or classified   Direct for Roundup
assigned employees, including reasonable charges for fringe benefits and related
support costs.
Scotts costs will be allocated based on agreed to % of actual business unit
general support costs             X       X    
Information technology
  Personnel and related support costs (salaries, incentives, fringes, travel &
entertainment, computers, communications, and space & supplies) of the
information technology function supporting the business unit which manages the
L&G Roundup brand. Costs also include depreciation and annual software license
fees, hardware depreciation and rental, outside service fees and contracts and
other non-personnel costs associated with operating the information technology
group.   Scotts costs will be allocated based on agreed to % of actual business
unit information technology costs, net of developmental costs, but including
service costs             X            
Finance and accounting
  Personnel and related support costs (salaries, incentives, fringes, travel &
entertainment, computers, communications, and space & supplies) of the finance
and accounting functions supporting the business unit which manages the L&G
Roundup brand. Functions include financial planning and analysis, general
accounting, order-to-cash functions assigned to finance, accounts payable and
payroll. Costs will also include internal and external audit fees, specialized
IT services, and corporate treasury, tax and controllership functions.   Direct
for Roundup seconded people, including reasonable charges for fringe benefits
and related support costs.
Scotts costs will be allocated based on agreed to % of actual business unit
finance and accounting costs             X       X  



--------------------------------------------------------------------------------



 

SCHEDULE 4.2(A)
STEERING COMMITTEE

         
For the Agent:
         
Charles Berger
       
Jim Hagedorn
         
For Monsanto:
         
Arnold W. Donald
       
Jim Neal
       



--------------------------------------------------------------------------------



 



Schedule 3.8 U.S.
Monsanto Direct Sales of Roundup AG Products into the Lawn and Garden Channel
Sort by: Product Parent

                                                                               
      Oct 97   Oct 97   Oct 97   Jan 98   Jan 98   Jan 98                     to
Sep 98   to Sep 98   to Sep 98   to Dec 98   to Dec 98   to Dec 98 Product  
Description Parent Description   Ship $   Ship QtyEA   Ship Cost   Ship $   Ship
QtyEA   Ship Cost
50326
  ROUNDUP PRO — 2/2.5 GAL PL E     1446     Costco     1,108,248       8,640    
  1,048,232       834,179       6,432       781,006  
50326
  ROUNDUP PRO — 2/2.5 GAL PL E     2886     Navy — Norioi rent     272       2  
    243       272       2       243  
50326
  ROUNDUP PRO — 2/2.5 GAL PL E     10542     Tru Serve Corp party     276,674  
    2,128       257,624       251,121       1,954       238,479  
50326
  ROUNDUP PRO — 2/2.5 GAL PL E     11339     Home Depot     1,556,696      
11,478       1,393,109       1,648,968       12,206       1,482,114  
50326
  ROUNDUP PRO — 2/2.5 GAL PL E     11465     Lowes Companies Inc     1,217,734  
    9,038       1,098,436       1,207,974       8,928       1,084,082  
50326
  ROUNDUP PRO — 2/2.5 GAL PL E     12384     Tru Serv Corp east     1,560      
12       1,457       1,560       12       1,457  
50326
  ROUNDUP PRO — 2/2.5 GAL PL E     13141     Wal-Mart     (737 )     (6 )    
(729 )     (737 )     (6 )     (729 )
50326
  ROUNDUP PRO — 2/2.5 GAL PL E     13346     Ace Hardware Corp     405,686      
3,182       385,664       436,995       3,470       421,345  
50326
  ROUNDUP PRO — 2/2.5 GAL PL E     13501     Handy Hdwe Wholesale Inc     41,247
      320       38,856       47,635       370       44,927  
50326
  ROUNDUP PRO — 2/2.5 GAL PL E     13508     Do It Best Corporation     76,060  
    604       73,341       65,325       508       61,684  
50326
  ROUNDUP PRO — 2/2.5 GAL PL E     13509     Our Own Hardw 720     1,560      
12       1,443       -       -     —
50326
  ROUNDUP PRO — 2/2.5 GAL PL E     13627     Sams Club     180,940       1,236  
    150,324       159,120       1,224       148,624  
50326
  ROUNDUP PRO — 2/2.5 GAL PL E     13631     Sample Deferred Account     -      
2       121       -       2       121  
50326
  ROUNDUP PRO — 2/2.5 GAL PL E     13660     Tru Serv Corp     69,827       536
      84,899       51,979       400       48,570  
50326
  ROUNDUP PRO — 2/2.5 GAL PL E     13710     United Hardward Distributing    
280       2       248       260       2       243  
50326
  ROUNDUP PRO — 2/2.5 GAL PL E     72320     Jerrys Bldg Materials Inc    
17,266       128       15,338       17,058       128       15,300  
50326
  ROUNDUP PRO — 2/2.5 GAL PL E     77404     CGP Buy/Sell — Distr     91,164    
  712       86,066       71,200       560       67,998  
50326
  ROUNDUP PRO — 2/2.5 GAL PL E     81121     Payless Cashways Inc     (266 )    
(8 )     (765 )     24,304       172       20,885  
50326
  ROUNDUP PRO — 2/2.5 GAL PL E     81264     Orgill, Inc.     85,020       654  
    79,316       115,587       906       110,011  
50326
  ROUNDUP PRO — 2/2.5 GAL PL E     81719     Tru Serv Corporation     (1,366 )  
  -       -       (283 )     -     —
50326
  ROUNDUP PRO — 2/2.5 GAL PL E****           *TOTAL*     5,109,834       38,674
      4,689,219       4,932,493       37,278       4,526,360  

1



--------------------------------------------------------------------------------



 



Schedule 3.8 U.K.
Monsanto direct sales of Roundup AG Products into Lawn and Garden Channels for
the U.K.
Special Accounts of Interest:

         
B&Q
    0  
Do-It-All
    0  
GT Mills
    0  
Home Base
    0  
Wickes
    0  
Asda
    0  
Tesco
    0  
Makro
    0  
Wilkinsons
    0  
Woolworths
    0  





--------------------------------------------------------------------------------



 



Schedule 3.8     France
(Volume in Units)

                              96/97             97/98  
Total Sales of Roundup
    429,720               322,908  
1L Bioforce including AG
                       
 
                       
Nielsen tracked
    140,000               64,000  
L&G Roundup
                       
Bioforce Sales
                       
 
                       
Agreed Benchmark
            102,000          
Roundup Bioforce
                       
1L Sales into
                       
L&G Channel
                       





--------------------------------------------------------------------------------



 



Schedule 3.8 France
 
 
Monsanto Direct Sales of Roundup AG Products into Lawn and Garden Channels for
France:
Specific Accounts of Interest:

                  (Volume)   96/97     97/98  
Leclerc
    0       0  
Gamm Vert (Uncaa)
    137,364       110,124  
Tripode
    0       0  
Carrefour
    0       0  
Briomarche
    0       0  
Apex (Coopagri)
    13,584       11,568  
Casino
    0       0  
Intermarche
    0       0  
Castorama
    0       0  
Promodes
    0       0  





--------------------------------------------------------------------------------



 



Schedule 3.8 France Total Roundup Bioforce 1 L Sales, Including AG Channel Sales
Sales Bio 1 L
France Sales Bioforce 1 L
Avg. NSP in USD at budget parity
9697=5.071 FF — 9798=5.80 FF

                                  Invoiced Customers   Volume     N.S.      
9697     9798     9697     9798  
UNCAA
    137,364       110,124       2,358,023       1,939,277  
DE SANGOSSE
    139,500       85,116       2,394,690       1,498,888  
LESEUR
    23,400       21,600       401,690       380,375  
GRUEL-FAYER
    4,632       1,860       79,514       32,754  
DISPAGRI
    52,176       44,232       895,666       778,923  
SANE-DAGRIL
    12,000       4,284       205,995       75,441  
AGRIDIS
    10,176       3,120       174,684       54,943  
PKD
    50,472       52,572       866,414       925,790  
 
                       
 
    429,720       322,908       7,376,676       5,686,390  
 
                       
 
                    17.17       17.61  





--------------------------------------------------------------------------------



 



SCHEDULE 4.1(a)
Management Structure

 



--------------------------------------------------------------------------------



 



     (Flow Chart) [l17406al1740675.gif]

 



--------------------------------------------------------------------------------



 



Roundup® Management Structure
Steering Committee: “The Board of Directors”

•   2 from MTC, 2 from OMS   •   Disputes decided by President of Monsanto Ag

Global Support Team (GST): “Global Coordination, Communication and Stewardship
of Roundup L&G Business”

•   3 members, all from MTC

Business Units (RU’s): “Country/Region Line Management”


•   Business Unit Head, Marketing, Sales, Finance, Operations and Other
functional areas (including seconded MTC employees)

 



--------------------------------------------------------------------------------



 



(Flow Chart) [l17406al1740678.gif]

 



--------------------------------------------------------------------------------



 



(Flow Chart) [l17406al1740679.gif]

 



--------------------------------------------------------------------------------



 



Decision Making Process — Examples

  •   Advertising Creative Development     •   Negative reaction to advertising
    •   Key Account Planning     •   Key Account price exception

 



--------------------------------------------------------------------------------



 



Example #1: Advertising TV Creative Development

                  Approval/Dispute Action Step   Responsibility   Resolution
 
       
Overall Brand Strategy developed as part of Business Plan
  BU Brand Team   BU Mgmt
Business Plan presentation to BU Mgmt & GRST
  BU Brand Team   GRST + BU Mgmt
Annual Business Plan preliminary approval
  RU Mgmt & GRST   Steering Committee
Annual Business Plan — final approval
  Steering Committee    
Brand Positioning statement developed
  BU Brand Team    
Brand Positioning approved
  BU Mgmt & Global
Rup Team   GRST
Advertising campaign Creative Direction to Agency
  BU Brand Team   BU Mgmt
Campaign concepts developed by Ad Agency
  BU Mgmt & GRST   GRST
Advertising direction approval
  BU Brand Team   BU Mgmt
Narrow campaign concepts to 2
  BU Mgmt    
Concept testing with consumers
  BU Brand Team   BU Mgmt
TV story board developed
  BU Brand Team   BU Mgmt
Final TV storyboard approved — including copy
  BU Mgmt & GRST   GRST
TV production (talent, TV shoot, etc.)
  BU Brand Team   BU Mgmt
Rough cuts reviewed
  BU Mgmt & GRST    
Final TV spot approved
  BU Mgmt & GRST   GRST

 



--------------------------------------------------------------------------------



 



Example #2: Negative reaction to TV advertising

                  Approval/Dispute Action Step   Responsibility   Resolution
 
       
Consumers call hot-line, write MTC, contact TV station and lodge complaints
       
Notification given to brand team & management
  1-800 Hot-line   no choice
Notification given to GRST
  BU Mgmt   no choice
Decision to notify Steering Committee
  BUMgmt&GRST   either can decide
Assessment by brand team of issue, magnitude
  BU Brand Team    
Recommendation on action/inaction
  BU Mgmt & GRST   GRST
Implement action/changes
  BU Brand Team    

 



--------------------------------------------------------------------------------



 



Example #3: Home Depot MDF Planning for prospective season

                  Approval/Dispute Action Step   Responsibility   Resolution
 
       
Overall Brand Strategy developed as part of Business Plan
  BU Brand Team   BU Mgmt
Business Plan presentation to BU Mgmt & GRST
  BU Brand Team   GRST/BU Msmt
Annual Business Plan preliminary approval
  BU Mgmt & GRST   Steering Committee
Annual Business Plan — final approval
  Steering Committee    
Key Account Strategies developed
  BU Key Accounts Team   BU Mgmt
Home Depot approach & specific MDF plan developed
  Depot Account Team   BUMgmt&GRST
Preliminary planning session with Home Depot
  Depot Account Team    
Finalization session with Home Depot at Hardware Show
  BU Mgmt & Depot Account Team   GRST
Regional marketing meetings with Depot Regional Merchants
  Depot Account Team    
Implementation of plan
  Depot Account Team    

Note: Key Accounts teams include representation from 2 MTC employees

 



--------------------------------------------------------------------------------



 



Example #4: Home Depot demands incremental Roundup price reduction in-season

                  Approval/Dispute Action Step   Responsibility   Resolution
 
       
Buyer contacts BU Home Depot Account rep/team
       
Account rep determines request is above plan & approval level
  Account Team   no choice
Rep contacts Sales management & BUp seconded Acct Rep
  Account Team    
BU Account Team develops recommendation in concert with MTC
       
Rup key accounts rep
  Account Team    
...recommendation is within overall Annual Plan
  BU Mgmt    
... recommendation is outside Annual Plan
  GRST/BU Mgmt   Steering Committee
Implementation of price change/no change
  Account Team   BU Mgmt

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.2(a)
Steering Committee
For the Agent:
 
Charles Berger
Jim Hagedorn
 
For Monsanto:
 
Arnold W. Donald
Jim Neal

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.3
Assigned Employees
Dawn Albery, Finance
Kevin Cannon, Roundup America Brand Director
Dave Chambers, Key Accounts, U.S.
Sarah Dutton, Admin. Europe
Ralph Dymes, Key Accounts, Europe
Richard Garnett, Registration, Europe
Phil Jones, Marketing, Europe
Virginie Liardet, Brand Manager, Europe
Peter Medendorp, Key Accounts, U.S.
Open, Roundup Brand Director, Asia
Open, Key Accounts, France
Mark Pyper, Roundup Brand Director, Europe
Lynette Ross, Admin., U.S.
Daina Schmidt, Brand Manager, U.S.
Debbie Tracy, Admin., U.S.
Dennis Ward, Registration, U.S.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.3 (b)
Assigned Employee Functions

>   Deliver Monsanto budgeted and LRP levels of financial performance for the
business including:

  •   gross and net sales net income     •   net income     •   CODB     •  
COGS     •   MAT     •   Capital Employed     •   Cash Flow

>   Participate in development of strategic business plans including the annual
business plan and long range strategic plans.   >   Provide Roundup brand
stewardship and oversight to protect and build the value of the brand in all
markets and for all products.   >   Participate in all brand advertising and
creative development efforts and promotions to ensure executions that are
aligned with financial objectives and brand stewardship interests.   >   Ensure
measurement of key consumer brand metrics to monitor the health and growth of
the brand.   >   Monitor AG, industrial and L&G market activities and pricing
moves on Roundup to ensure maximum profitability for the overall Roundup
franchise.   >   Direct all brand innovation efforts consistent with business
plan objectives and financial targets.   >   Provide sales leadership and focus
for Roundup. Facilitate achievement of account goals through joint/Scotts sales
people and distribution.   >   Maintain key account relationships to secure
leverage and support for Roundup.   >   Leverage trade marketing and category
management initiatives to secure Roundup’s lead position in the weed control
market.   >   Provide global priority and focus to the Scotts business units for
Roundup interests.   >   Maintain critical leverage across the business
management process to ensure development and growth of Monsanto’s Roundup L&G
business interests.   >   Maintain involvement in analysis of competitive
activity and play an integral role in addressing competitive pressures and
future threats.   >   Coordinate SKU forecasts for production/deployment and
financial purposes.   >   Provide regulatory interface with MTC to ensure proper
regulatory support for products.



 



--------------------------------------------------------------------------------



 



The Scotts Company
Ortho Business Group
Brand Manager Major Responsibilities
February 1999
As the primary champion of a Brand, the Brand Manager’s overarching
responsibility is to optimize its short and long term volume and profit
performance. Brand Managers have the authority and responsibility to interact
with and manager every function in the Corporation to the extent they are
required to deliver against this overarching goal. The Brand Manager’s major
responsibilities include:

•   Develop and manage business plans to exceed Brand annual plan volume and
profit goals

  >   Recommend Brand annual plans     >   Perform ongoing review of Brand
business to confirm appropriateness of selected strategy and plans. Recommend
and alter as appropriate to deliver against Company volume and profit
commitments     >   Develop overall Brand marketing plans including advertising,
strategy, advertising creative, media, public relations, consumer promotion,
trade promotion, and merchandising     >   Recommend and manage market research
studies that can result in higher sales through improved consumer and customer
understanding     >   Identify and implement cost savings opportunities that
improve profitability without sacrificing Brand performance

•   Manage major Brand product development projects

  >   Identify and evaluate opportunities and formulate plans to address them  
  >   Inspire all functions involved in projects to outstanding levels of
performance     >   Recommend, conduct and analyze appropriate research to guide
the process

•   Ensure all managed marketing plans are executed with excellence through
Sales and all other functional groups

  >   Inspire Sales through development and presentation of compelling selling
tools     >   Communicate with Sales continually to ensure plan success     >  
Work to ensure smooth transition of improved products or packages to
distribution channels

•   Train subordinates to allow them to achieve their full potential as business
managers

  >   Develop and implement training plans, continuous feedback and formal
evaluation     >   Foster an environment that supports high performance, job and
Company commitment and fun     >   Manage and administer subordinate
compensation consistent with Company policy

•   Make contributions to Brand, Department and Company to improve overall
performance

  >   Contribute to the recruiting process as appropriate     >   Mentor high
potential employees     >   Develop and present marketing training programs as
appropriate     >   Recommend and implement new processes or systems to smooth
work process



 



--------------------------------------------------------------------------------



 



The Scotts Company
Ortho Business Group
Director of Marketing Major Responsibilities
February 1999
A Director of Marketing at Scotts is the primary champion of a major brand or
brands for the Company. In this role, the Director of Marketing is responsible
for the short and long-term volume and profit performance of these brands and,
in particular, for the health of the categories they compete in. The Directory
of Marketing’s major responsibilities include the following:

•   Develop annual business plans for managed Brands to surpass budgeted volume
and profit goals

  >   Business Review     >   Product Line Review     >   Annual Business Plan

•   Manage the strategic planning process to ensure the long-term health of the
Brands

  >   SWOT Analysis     >   Identification of key success factors     >   Long
Term Strategic Plan

•   Aggressively manage the growth of relevant category (ies) and ensure that
Brands take a disproportionate share of that growth.

  >   Ensure that category (ies) grow at a rate in excess of base population
growth     >   Recommend category business building initiatives and test or
expand them aggressively as appropriate

•   Ensure all Brands business plans are executed with excellence through Sales
and other functional groups

  >   Work closely with Sales Management to ensure strategic alignment     >  
Collaborate with appropriate Innovation Team members to manage executional
consistency to base Brands plans

•   Train subordinates to allow them to achieve their full potential as business
managers

  >   Develop and execute training plans, continuous feedback and formal
evaluation     >   Create an atmosphere that fosters high performance, job and
Company commitment and fun on the job     >   Manage and administer subordinate
compensation consistent with Corporate policies

•   Make contributions to Department and Company to improve overall performance

  >   Develop and present relevant training programs for Marketing and other
functions     >   Create and refine Business processes to ensure excellent
execution of plans

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.4 (a)
Global Support Team
Jim Neal, Leader
Danna McKay, Transition
Dawn Albery, Finance

 